EXHIBIT 10.25


EXECUTION COPY





ARRANGEMENT AGREEMENT

AMONG

MDSI MOBILE DATA SOLUTIONS INC.

FORTEZZA HOLDINGS S.À.R.L.

AND

BEECH INVESTMENT CORP.




JULY 29, 2005



--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
ARTICLE I   THE ARRANGEMENT   2            Section 1.01    Interim Order  2  
         Section 1.02     Final Order  2            Section 1.03     Articles of
Arrangement and Effective Date  2            Section 1.04     Meeting  2  
         Section 1.05     Securityholder Approval  2  
ARTICLE II   REPRESENTATIONS AND WARRANTIES OF THE COMPANY   3  
         Section 2.01     Organization and Qualification  3            Section
2.02     Organizational Documents  3            Section 2.03     Capitalization 
3            Section 2.04     Subsidiaries  4            Section 2.05    
Authority Relative to this Agreement  4            Section 2.06     No Conflict;
Required Filings and Consents  5            Section 2.07     Reports; Financial
Statements  5            Section 2.08     Material Adverse Effect; Undisclosed
Liabilities  7            Section 2.09     Absence of Certain Changes or Events 
8            Section 2.10    Absence of Litigation  9            Section 2.11   
Opinion of Financial Advisor  10            Section 2.12    Brokers  10  
         Section 2.13   Information Circular  10            Section 2.14
  Environmental Matters  10            Section 2.15   Real Property  11  
         Section 2.16   Personal Property  11            Section 2.17   
Contracts  12            Section 2.18   Insurance Policies  13  
         Section 2.19   Compliance with Laws  13            Section 2.20   Tax
Matters  13            Section 2.21   Change of Control Provisions  14  
         Section 2.22   Employees  15            Section 2.23   Permits  15  
         Section 2.24    Employee Benefit Plans  15            Section 2.25
  Intellectual Property Rights  17            Section 2.26   Customers and
Suppliers  19            Section 2.27   Investment Canada Act  19  
         Section 2.28   Approval of Arrangement  20            Section 2.29
  Working Capital  20  
ARTICLE III   REPRESENTATIONS AND WARRANTIES OF PARENT AND SUBCO  
20            Section 3.01     Organization and Qualification  20  
         Section 3.02     Authority Relative to this Agreement  20  
         Section 3.03     No Conflict; Required Filings and Consents  21  



– i –



--------------------------------------------------------------------------------




TABLE OF CONTENTS (CONT'D)


Page                  Section 3.04     Information Supplied  21  
         Section 3.05     Brokers  21            Section 3.06     Sufficient
Funds  21  
ARTICLE IV CONDUCT OF BUSINESS PENDING THE ARRANGEMENT  
21            Section 4.01     Conduct of Business by the Company Pending the
Arrangement  21            Section 4.02     Subsequent Company Documents;
Monthly Financial Statements  24  
ARTICLE V ADDITIONAL AGREEMENTS  
25            Section 5.01     Interim Order; Information Circular; Final Order 
25            Section 5.02     Appropriate Action; Consents; Filings  26  
         Section 5.03     Access to Information  27            Section 5.04    
No Solicitation  28            Section 5.05     D&O Indemnification  31  
         Section 5.06     Notification of Certain Matters  31            Section
5.07    Public Announcements  32            Section 5.08    Shareholder
Approval  32            Section 5.09    Securities Exchange Filings  32  
         Section 5.10   Stock Purchase Plans  32            Section 5.11
  Company Stock Options  33            Section 5.12   Further Assurances  33  
ARTICLE VI CONDITIONS TO THE ARRANGEMENT  
33            Section 6.01    Conditions to the Obligations of Each Party  33  
         Section 6.02    Conditions to the Obligations of Parent and Subco  34  
         Section 6.03    Conditions to the Obligations of the Company  35  
         Section 6.04    Merger of Conditions  36  
ARTICLE VII TERMINATION, AMENDMENT AND WAIVER  
36            Section 7.01    Termination  36            Section 7.02    Method
of Termination; Effect of Termination  37            Section 7.03    Payments on
Termination  38            Section 7.04    Amendment  39            Section 7.05
   Waiver  39  
ARTICLE VIII GENERAL PROVISIONS  
40            Section 8.01    Non-Survival of Representations, Warranties and
Agreements  40            Section 8.02    Expenses  40            Section 8.03
   Notices  40            Section 8.04    Certain Definitions  42  
         Section 8.05    Interpretation  49            Section 8.06
   Severability  49            Section 8.07    Entire Agreement; Assignment  49
           Section 8.08    Parties in Interest  50  



– ii –



--------------------------------------------------------------------------------




TABLE OF CONTENTS (CONT'D)


Page                  Section 8.09    Specific Performance  50  
         Section 8.10   Governing Law; Jurisdiction; Waiver of Jury Trial  50  
         Section 8.11   Headings  50            Section 8.12    Counterparts  50
           Section 8.13   Construction  50            Section 8.14   Disclosure
Schedule  51            Section 8.15   Confidentiality Agreement  51  

Schedule

Disclosure Schedule

Exhibits

Exhibit A     —     Plan of Arrangement
Exhibit B     —    Support Agreement
Exhibit C     —     Form of Confidentiality and Work Product Agreement




– iii –



--------------------------------------------------------------------------------




ARRANGEMENT AGREEMENT

        This ARRANGEMENT AGREEMENT dated July 29, 2005 (this “Agreement”) is
made and entered into by and among Fortezza Holdings S.à.r.l., a Luxembourg
société à responsabilité limitée (“Parent”), Beech Investment Corp., a
corporation incorporated under the laws of the Province of British Columbia and
a wholly-owned Subsidiary of Parent (“Subco”), and MDSI Mobile Data Solutions
Inc., a corporation incorporated under the federal laws of Canada (the
“Company”). Parent, Subco and the Company are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”. Capitalized terms
used but not otherwise defined herein have the meanings set forth in Section
8.04 hereof.

        WHEREAS, subject to the terms and conditions hereof, Parent, through its
wholly-owned subsidiary, Subco, is offering to acquire all of the outstanding
common shares in the capital of the Company (the “Company Common Shares”) for
$8.00 per Company Common Share in cash (the “Purchase Price”);

        WHEREAS, the Company intends to propose to its Shareholders at the
Meeting a statutory plan of arrangement under section 192 of the CBCA as a
result of which, among other things, Subco will acquire all of the outstanding
Company Common Shares for the Purchase Price per Company Common Share;

        WHEREAS, Erik Dysthe (“Dysthe”) is either the beneficial owner of, or
controls or directs the voting in respect of, 370,193 Company Common Shares,
representing in the aggregate approximately 3.9% of the issued and outstanding
Company Common Shares (on a fully diluted basis) and Dysthe has, pursuant to and
subject to the terms and conditions of the Support Agreement, agreed to vote the
Company Common Shares beneficially owned by him, or in respect of which he
controls or directs the voting rights attaching thereto, in favor of the
Arrangement Resolution;

        WHEREAS, the Company’s Board of Directors, after consultation with its
advisors, has unanimously (subject to any abstention requirement set forth in
Section 120 of the CBCA) determined that the Arrangement is fair to the
Securityholders and in the best interests of the Company and has resolved to
enter into this Agreement and to recommend that the Shareholders vote in favor
of the Arrangement Resolution, all on the terms and subject to the conditions
contained herein; and

        WHEREAS, the Arrangement described herein is subject to the approval of
Shareholders holding at least two-thirds of the Company Common Shares
represented at the Meeting and satisfaction of certain other conditions
described in this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained and intending to be legally bound
hereby, the Parties hereby agree as follows:



--------------------------------------------------------------------------------




ARTICLE I
THE ARRANGEMENT

        Section 1.01  Interim Order. As soon as practicable following the
execution of this Agreement, but in any event not later than August 31, 2005,
the Company shall apply to the Court pursuant to section 192 of the CBCA for the
Interim Order providing for, among other things, the calling and holding of the
Meeting for the purpose of obtaining the approval of the Shareholders set forth
in Section 1.05 and the granting of Dissent Rights.

        Section 1.02  Final Order. If the Interim Order and the approval of
Shareholders set forth in Section 1.05 are obtained, the Company shall promptly
thereafter take all steps necessary or desirable to submit the Arrangement to
the Court and apply for the Final Order in accordance with Section 5.01(e).

        Section 1.03  Articles of Arrangement and Effective Date. As soon as
practicable following receipt of the Final Order, the Company shall file,
pursuant to section 192(6) of the CBCA, articles of arrangement to give effect
to the Arrangement in accordance with Section 5.01(f) and implement the Plan of
Arrangement. The steps of the Arrangement shall become effective in the order
set out in the Plan of Arrangement.

        Section 1.04   Meeting. Subject to receipt of the Interim Order:

        (a)     the Company shall, by no later than September 15, 2005 (the
“Mailing Deadline”): (i) prepare the Information Circular in form and substance
satisfactory to Parent and Subco and will provide Parent and Subco with a
reasonable opportunity to review and comment on drafts of the Information
Circular and will take account of such comments; (ii) file the Information
Circular in all jurisdictions where the same is required to be filed by it; and
(iii) mail the Information Circular to Securityholders in accordance with the
Interim Order and applicable Law;

        (b)     the Meeting shall be held as soon as reasonably practicable
following the Interim Order, having regard to applicable Laws including National
Instrument 54-101 of the Canadian Securities Authorities, but in any event not
later than October 7, 2005 (the “Meeting Deadline”), and shall be held on a
Business Day to be agreed upon by the Parties; and

        (c)     the Company shall, subject to Section 5.04, (i) through the
Company’s Board of Directors, recommend that Shareholders vote in favor of the
Arrangement Resolution and include such recommendation in the Information
Circular; (ii) use its reasonable best efforts to secure the approval of the
Arrangement Resolution by Shareholders as provided in Section 2.05; and (iii)
solicit proxies from Shareholders to be voted at the Meeting in favor of the
Arrangement Resolution.

        Section 1.05  Securityholder Approval. The Arrangement Resolution shall
be subject to the approval of two-thirds of the votes cast by or on behalf of
those Shareholders present or represented by proxy at the Meeting.



2



--------------------------------------------------------------------------------




ARTICLE II
REPRESENTATIONS ANDWARRANTIES OF THE COMPANY

        Except as disclosed in a separate disclosure schedule referring to the
Sections contained in this Agreement, which has been delivered by the Company to
Parent and Subco prior to the execution of this Agreement (the “Disclosure
Schedule”), the Company hereby represents and warrants to Parent and Subco that:

        Section 2.01  Organization and Qualification. Except as set forth in
Section 2.01 of the Disclosure Schedule, each of the Company and its
Subsidiaries is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite organizational power and authority and all
necessary governmental approvals to own, lease and operate the properties and
assets it currently owns, operates or holds under lease and to carry on its
business as it is now being conducted. Each of the Company and its Subsidiaries
is duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except for such failures to be so qualified or licensed
and in good standing that would not, individually or in the aggregate, have a
Company Material Adverse Effect. The term “Company Material Adverse Effect”
means, when used in connection with the Company, any change, effect, event,
occurrence, condition or development that is or is reasonably likely to be
materially adverse to (i) the business, assets, liabilities, properties, results
of operations, or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (ii) the ability of the Company to perform
its obligations under this Agreement; provided, however, that a change in the
trading price or the trading volume of the Company’s equity securities shall not
in and of themselves, either alone or in combination, constitute a Company
Material Adverse Effect; providedfurther, that a Company Material Adverse Effect
shall not include the impact attributable to (a) any change in US GAAP or
Canadian GAAP made after the date hereof, (b) any act or omission of the Company
made with the prior written consent of Parent or Subco where the Company has
provided full disclosure of such act or omission, (c) any change in general
economic conditions or in the industry in which the Company is engaged in
business to the extent that such change does not disproportionately affect the
Company or its Subsidiaries, or (d) any change or effects arising out of the
announcement of the Transactions or the consummation of the Transactions.

        Section 2.02  Organizational Documents. The Company has heretofore
furnished to Parent and Subco complete and correct copies of its and each of its
Subsidiaries’constating documents (collectively, the “Organizational
Documents”), each as amended to the date hereof. Except as set forth in Section
2.02 of the Disclosure Schedule, the Organizational Documents are in full force
and effect. Neither the Company nor any of its Subsidiaries is in violation in
any material respect of any provision of its Organizational Documents.

        Section 2.03  Capitalization. The authorized capital of the Company
consists of an unlimited number of Company Common Shares. There are 8,415,466
Company Common Shares and Company Stock Options to purchase 1,074,334 Company
Common Shares that are issued and outstanding as of the date hereof. All
outstanding Company Common Shares have been duly authorized and validly issued
and are outstanding as fully paid and non-assessable



3



--------------------------------------------------------------------------------



shares in the capital of the Company. Section 2.03 of the Disclosure Schedule
identifies and describes the number of Company Common Shares to be received upon
exercise (and the holder and the exercise price thereof) of each Company Stock
Option. Except for the Company Stock Options and except as set forth on Section
2.03 of the Disclosure Schedule, there are no existing options, warrants,
convertible securities, calls, subscriptions, or other rights or other
agreements or commitments obligating the Company to issue, transfer or sell, or
cause to be issued, transferred or sold, contingently or otherwise, any shares
in the capital of the Company or any other securities convertible into or
evidencing the right to subscribe for any such shares. Except as set forth on
Section 2.03 of the Disclosure Schedule, there are no outstanding stock
appreciation rights or similar phantom equity securities issued by the Company
with respect to the capital of the Company. All outstanding Company Common
Shares and all outstanding Company Stock Options have been issued and granted in
compliance with all applicable Securities Laws and other Laws.

        Section 2.04  Subsidiaries. Except as set forth in Section 2.04 of the
Disclosure Schedule, the Company does not directly or indirectly own any equity
or similar interest in, or any interest convertible into or exchangeable or
exercisable for any equity or similar interest in, any corporation, partnership,
limited liability company, joint venture or other business association or
entity. Except as set forth in Section 2.04 of the Disclosure Schedule, all
outstanding shares of stock (or other interest of equity ownership) of each
Subsidiary of the Company have been duly authorized and validly issued and, if
applicable, are fully paid and non-assessable, and are owned, directly or
indirectly, by the Company free and clear of any Liens, and there are no
outstanding options, warrants, convertible securities, calls, rights,
commitments, preemptive rights or agreements or instruments or understandings of
any character, obligating any Subsidiary of the Company to issue, deliver or
sell, or cause to be issued, delivered or sold, contingently or otherwise,
additional shares of such Subsidiary or any securities or obligations
convertible or exchangeable for such shares or to grant, extend or enter into
any such option, warrants, convertible security, call, right, commitment,
preemptive right or agreement.

        Section 2.05   Authority Relative to this Agreement.

        (a)     The Company has all necessary corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the Transactions. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the Transactions have been duly
and validly authorized by all necessary corporate action and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the Transactions (other than (x) the approval of the
Arrangement Resolution by the Shareholders as contemplated herein and (y) the
approval of the Information Circular by the Company’s Board of Directors). This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.



4



--------------------------------------------------------------------------------



        (b)     Except as may be required by the Court, the affirmative vote of
the Shareholders holding two-thirds of the Company Common Shares represented at
the Meeting is the only vote of the holders of any class or series of capital
stock of the Company or any of its Subsidiaries required to approve this
Agreement or any of the Transactions. No other vote of the Securityholders or
directors of the Company or any of its Subsidiaries is required by Law, the
Organizational Documents of the Company or any of its Subsidiaries or otherwise
in order for the Company to consummate the Transactions.

        (c)     The Company has not adopted a shareholder rights plan or any
similar plan or instrument that is in effect on the date hereof.

        Section 2.06   No Conflict; Required Filings and Consents.

        (a)     The execution and delivery of this Agreement by the Company does
not, and the consummation by the Company of the Transactions will not,
(i) conflict with or violate the Organizational Documents of the Company or any
of its Subsidiaries, (ii) conflict with or violate any United States (federal,
state or local), Canadian (federal, provincial or local) or foreign law, rule,
regulation, order, judgment, decree or common law (collectively, “Laws”)
applicable to the Company or any of its Subsidiaries or by which any of its
properties or assets is bound or affected, except for such conflicts or
violations that, individually or in the aggregate, would not have a Company
Material Adverse Effect or (iii) result in a violation or breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any property or asset of the Company or any of its Subsidiaries pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company, any of its Subsidiaries
or any of their respective properties or assets is bound or affected, except as
disclosed in Section 2.06 of the Disclosure Schedule and except for any such
violations, breaches, defaults or other occurrences that, individually or in the
aggregate, would not have a Company Material Adverse Effect or will not prevent
or delay the consummation of the Transactions.

        (b)     Except as disclosed in Section 2.06 of the Disclosure Schedule,
the execution and delivery of this Agreement by the Company do not, and the
consummation by the Company of the Transactions will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority or subdivision thereof, or any administrative,
governmental or regulatory authority, agency, commission, tribunal or body,
domestic, foreign or supranational, except (i) for the Interim Order and the
Final Order, and (ii) where failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications,
individually or in the aggregate, would not have a Company Material Adverse
Effect.

        Section 2.07   Reports; Financial Statements.

        (a)     Except as set forth in Section 2.07 of the Disclosure Schedule,
all forms, reports, schedules, prospectuses, circulars, statements and other
documents (together with any amendments thereto) filed by it with any of the
Canadian Securities Authorities, the SEC, TSX



5



--------------------------------------------------------------------------------



and Nasdaq since December 31, 2003 and any correspondence related thereto (such
forms, reports, schedules, prospectuses, circulars, statements and other
documents, including any financial statements or other documents, including any
schedules included therein, are referred to as the “Company Documents”), at the
time filed (and if amended or superseded by a filing prior to the date of this
Agreement then, on the date of such filing), (i) did not contain any
misrepresentation of a material fact (as defined in applicable Securities Laws),
did not at the time they were filed contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading and (ii) complied in all material respects
with the requirements of applicable Securities Laws. The Company has not filed
any confidential material change report with the Canadian Securities
Authorities, the SEC or any other securities authority or regulator or any stock
exchange or other self-regulatory authority which as of the date hereof remains
confidential. None of Company’s Subsidiaries is required to file any reports or
other documents with any of the Canadian Securities Authorities, the SEC, TSX or
Nasdaq.

        (b)     The annual audited consolidated financial statements and the
quarterly unaudited consolidated financial statements of Company, including the
notes thereto, included in the Company Documents (the “Company Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements in Canada and the U.S. and with the published rules and
regulations of applicable Governmental Authorities, the Canadian Securities
Authorities, the SEC, TSX and Nasdaq with respect thereto as of their respective
dates, and (with respect to the Company Financial Statements contained in
documents filed in Canada prior to the Accounting Changeover) have been prepared
in accordance with generally accepted accounting principles of Canada applied on
a basis consistent throughout the periods indicated and consistent with each
other (except as may be indicated in the notes thereto) (“Canadian GAAP”) and
(with respect to the Company Financial Statements contained in documents filed
in the United States) in accordance with generally accepted accounting
principles of the U.S. applied on a basis consistent throughout the periods
indicated and consistent with each other (except as may be indicated in the
notes thereto) (“US GAAP”) (it being acknowledged and agreed that the Company
has commenced filing in Canada financial statements prepared in accordance with
US GAAP effective the beginning of the fiscal year ending December 31, 2004, in
accordance with Canadian Securities Administrators’ National Instrument 52-107
(the “Accounting Changeover”)). The Company Financial Statements present fairly,
in all material respects, the consolidated financial position, results of
operations and cash flows of Company and its Subsidiaries at the dates and
during the periods indicated therein (subject, in the case of unaudited
statements, to normal, recurring year-end adjustments and the absence of
footnotes thereto) and reflect appropriate and adequate reserves in respect of
contingent liabilities, if any, of Company and its Subsidiaries on a
consolidated basis. Since December 31, 2003, there has been no change in
Company’s accounting policies, except as described in the notes to the Company
Financial Statements or except as set forth in Section 2.07 of the Disclosure
Schedule.

        (c)     The books and records of the Company and its Subsidiaries, in
all material respects, (i) have been maintained in accordance with good business
practices on a basis consistent with prior years, (ii) state in reasonable
detail the material transactions and dispositions of the assets of Company and
its Subsidiaries and (iii) accurately and fairly reflect the basis for the
Company Financial Statements. The Company has devised and maintains a



6



--------------------------------------------------------------------------------



system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; and (ii) transactions are recorded as
necessary (A) to permit preparation of consolidated financial statements in
conformity with Canadian GAAP and US GAAP and (B) to maintain accountability of
the assets of the Company and its Subsidiaries.

        (d)     Since July 31, 2002, the Company’s principal executive officer
and its principal financial officer have disclosed, based on their most recent
evaluation, to the Company’s auditors and the audit committee of the Company’s
Board of Directors (i) all significant deficiencies and material weaknesses in
the design or operation of internal controls over financial reporting which are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (ii)  any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting, and the
Company has provided to Parent copies of any written materials relating to the
foregoing and disclosed the foregoing in Section 2.07 of the Disclosure
Schedule. The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated Subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; and such disclosure controls and procedures are effective in alerting
the Company’s principal executive officer and its principal financial officer in
a timely manner of all material information required to be included in the
Company’s periodic reports required under the Exchange Act. There are no
outstanding loans made by the Company or any of its Subsidiaries to any
executive officer (as defined in Rule 3b-7 under the Exchange Act) or director
of the Company. Since the enactment of the Sarbanes-Oxley Act of 2002, neither
the Company nor any of its Subsidiaries has made any loans to any executive
officer (as defined in Rule 3b-7 under the Exchange Act) or director of the
Company or any of its Subsidiaries.

        (e)     The Company does not hold assets located in the United States
(other than investment assets, voting or nonvoting securities of another person,
and assets included pursuant to Section 801.40(d)(2) of the HSR Act) having a
total value of over $50,000,000, and Company has not made aggregate sales in or
into the United States of over $50,000,000 in its most recent fiscal year, all
within the meaning of the HSR Act.

        Section 2.08   Material Adverse Effect; Undisclosed Liabilities.

        (a)     Since December 31, 2004, there has not been any Company Material
Adverse Effect, or any event, condition or development which is reasonably
likely to result in a Company Material Adverse Effect.

        (b)     Neither the Company nor any of its Subsidiaries has any
liabilities or obligations (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated and whether due or to become due, including
any liability for Taxes) other than such liabilities or obligations
(i) disclosed in Section 2.08 of the Disclosure Schedule, (ii) that have been
specifically disclosed



7



--------------------------------------------------------------------------------



or provided for in the most recent audited consolidated balance sheet, including
the notes thereto, of the Company filed with the SEC, (iii) that have been
incurred in the ordinary course of business consistent with past practice since
the date of the most recent audited consolidated balance sheet of the Company
filed with the SEC, or (iv) that are not required by Canadian GAAP or US GAAP to
have been included in the Company’s consolidated balance sheet.

        (c)     Except as set forth in Section 2.08 of the Disclosure Schedule,
none of the Company or its Subsidiaries has any outstanding Indebtedness.

        Section 2.09  Absence of Certain Changes or Events. Except as disclosed
in Section 2.09 of the Disclosure Schedule or as expressly contemplated by this
Agreement, since December 31, 2004, neither the Company nor any of its
Subsidiaries has, directly or indirectly:

        (a)     redeemed, purchased, otherwise acquired, or agreed to redeem,
purchase or otherwise acquire, any shares of its capital stock, or declared, set
aside or paid any dividend or otherwise made a distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock
(other than between the Company and a wholly-owned Subsidiary thereof);

        (b)     authorized for issuance, issued, sold, delivered, granted or
issued any options, warrants, calls, subscriptions or other rights for, or
otherwise agreed or committed to issue, sell, deliver or grant any shares of any
class of its capital stock or any securities convertible into or exchangeable or
exercisable for shares of any class of its capital stock, other than pursuant to
and in accordance with (i) the Company Stock Option Plans or the Stock Purchase
Plans or (ii) as listed in Section 2.03 of the Disclosure Schedule;

        (c)     except in the ordinary course of business consistent with past
practice, (i) created or incurred any Indebtedness, (ii) assumed, guaranteed,
endorsed or otherwise as an accommodation become responsible for the obligations
of any other individual, firm or corporation, made any loans or advances to any
other individual, firm or corporation, (iii) entered into any commitment or
transaction material to the Company and its Subsidiaries, taken as a whole,
(iv) incurred any material liabilities outside the ordinary course of business
consistent with past practice or (v) subjected any asset to any Lien;

        (d)     other than the Accounting Changeover, instituted any material
change in its accounting methods, principles or practices except as required by
US GAAP;

        (e)     revalued any of its respective assets in any material respect,
including without limitation, writing down the value of inventory or writing off
notes or accounts receivables, except for amounts previously reserved as
reflected in the December 31, 2004 balance sheet;

        (f)     suffered any damage, destruction or loss, whether covered by
insurance or not, except for such as would not, individually or in the
aggregate, have a Company Material Adverse Effect;

        (g)     granted any increase in the base compensation of, or made any
other material change in the employment terms for, any of its directors,
officers and employees, except



8



--------------------------------------------------------------------------------



for increases or changes reflecting or based upon changed responsibilities or
duties made in the ordinary course of business consistent with past practice and
ordinary annual adjustments not to exceed 10% of the base compensation of such
director, officer or employee prior to such adjustment;

        (h)     adopted, modified or terminated any bonus, profit-sharing,
incentive, severance or other plan or contract for the benefit of any of its
directors, officers and employees other than changes which do not materially
increase the aggregate cost of such plan or contract;

        (i)     except for provision of services or sales in the ordinary course
of business consistent with past practice, sold, leased, licensed, assigned,
transferred, conveyed or otherwise disposed of any of its assets or property
having a book or market value in excess of $50,000;

        (j)     entered into any new line of business, or, except for
transactions in the ordinary course of business consistent with past practices,
incurred or committed to incur any capital expenditures, obligations or
liabilities in connection therewith in excess of $50,000 in the aggregate;

        (k)     acquired or agreed to acquire by merging or consolidating with,
or agreed to acquire by purchasing a substantial portion of the assets of, or in
any other manner, any business of any other Person;

        (l)     made any cancellation or waiver of (i) any right material to the
operation of the business of the Company or any of its Subsidiaries or (ii) any
material debts or claims of the Company or a Subsidiary;

        (m)     made any disposition (including any license) of, or abandoned or
failed to maintain or enforce any material Intellectual Property Rights owned or
used by the Company or any of its Subsidiaries;

        (n)     except in the ordinary course of business consistent with past
practices, entered into any agreement, arrangement or transaction with any
Affiliate of the Company; or

        (o)     agreed to (i) do any of the things described in the preceding
clauses (a) through (n) or (ii) take, whether in writing or otherwise, any
action which, if taken prior to the date of this Agreement, would have made any
representation or warranty in this Article II untrue or incorrect.

        Section 2.10  Absence of Litigation. Except as disclosed in Section 2.10
of the Disclosure Schedule, there is no claim, action, proceeding or
investigation pending or, to the Company’s Knowledge, threatened against the
Company, any of its Subsidiaries, or any of its properties or assets, before any
court, arbitrator or Governmental Authority, which, if adversely determined,
could result in, individually or in the aggregate, a Company Material Adverse
Effect or prevent or materially delay the consummation of the Transactions.
Except as disclosed in Section 2.10 of the Disclosure Schedule, neither the
Company nor any of its Subsidiaries nor any of their respective properties or
assets is subject to any order, writ, judgment, injunction, decree,
determination or award.



9



--------------------------------------------------------------------------------



        Section 2.11   Opinion of Financial Advisor. The Company has received
the opinion, dated as of the date hereof, of CIBC World Markets Inc. (the
“Company Financial Advisor”) to the effect that, as of the date thereof, and
subject to the qualifications and limitations set forth therein, the
consideration to be received under the Arrangement by the Shareholders is fair
from a financial point of view to the Shareholders and such opinion has not been
withdrawn, amended or modified in any way.

        Section 2.12  Brokers. No broker, finder or investment banker (other
than the Company Financial Advisor and Bear Stearns & Co. Inc.) is entitled to
any brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company. The
Company has heretofore furnished to Parent and Subco a complete and correct copy
of all agreements between the Company and the Company Financial Advisor and
between the Company and Bear Stearns & Co. Inc. pursuant to which such firms
would be entitled to any payment relating to the Transactions, and there have
been no amendments to such agreements.

        Section 2.13  Information Circular. None of the Information Circular or
the other documents to be filed with the Canadian Securities Authorities or
other Governmental Authorities in connection with the Transactions (the “Other
Filings”) (other than information supplied or to be supplied by or on behalf of
Parent or Subco in writing specifically for inclusion therein), at the
respective time filed with the Canadian Securities Authorities or such other
Governmental Authority, and, in addition, in the case of the Information
Circular, at the date it is first mailed to the Securityholders or at the time
of the Meeting, contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. The Information
Circular (except for those portions relating to Parent or Subco) at the time of
the mailing thereof to the Securityholders will comply as to form in all
material respects with the provisions of the applicable Securities Laws.

        Section 2.14   Environmental Matters.

        (a)     Each of the Company and its Subsidiaries has complied, and is in
compliance, in all material respects with all Environmental and Safety Laws,
which compliance has included obtaining and complying with all Permits required
pursuant to Environmental and Safety Laws for its occupation of the facilities
and the operation of its business.

        (b)     Neither the Company nor any of its Subsidiaries has received any
notice from any Governmental Authority or any other Person alleging that the
Company or such Subsidiary has liability under or has violated any Environmental
and Safety Law.

        (c)     Neither the Company nor any of its Subsidiaries, nor any of
their respective predecessors or affiliates has treated, stored, disposed of,
arranged for the disposal of, transported, handled or released, or exposed any
Person to, any substance, including without limitation any hazardous substance,
or owned or operated any property or facility (and no such property or facility
is contaminated by any such substance) so as to give rise to any current or
future liabilities or investigative, corrective or remedial obligations,
pursuant to any Environmental and Safety Law.



10



--------------------------------------------------------------------------------



        (d)     The Company and its Subsidiaries have furnished to Parent and
Subco all environmental reports, audits, assessments and other documents
materially bearing on environmental, health or safety liabilities relating to
their past or present facilities or operations which are in their possession or
under their reasonable control.

        Section 2.15   Real Property.

        (a)     Section 2.15 of the Disclosure Schedule identifies by street
address each of the Leased Premises and sets forth a complete list of all Leases
(including all amendments, extensions, renewals, guaranties and other agreements
with respect thereto) for such Leased Premises. All of the Leased Premises are
leased to the Company or any of its Subsidiaries pursuant to written leases and
true and complete copies of each document and each other agreement relating to
the Leases have been made available to Subco. Except as disclosed in Section
2.15 of the Disclosure Schedule with respect to each Lease: (i) the Company or
any of its Subsidiaries, as applicable, has a good and valid leasehold interest
in and to all of the Leased Premises under such Lease, and, to the Company’s
Knowledge, such leasehold interest is subject to no Liens; (ii) each Lease is in
full force and effect and is legal, valid, binding and enforceable in accordance
with its terms subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles and neither the
Company nor any of its Subsidiaries has assigned, transferred, conveyed,
mortgaged, deeded in trust, or encumbered any interest in such Lease;
(iii) there exists no breach or default by the Company, any of its Subsidiaries
or other party to such Lease or condition which, with the giving of notice, the
passage of time or both, could become a breach or default under such Lease; and
(iv) no consent, waiver, approval or authorization is required from the landlord
under such Lease as a result of the execution of this Agreement or the
consummation of the Transactions.

        (b)     The Leased Premises constitute all of the real property owned,
leased, occupied or otherwise utilized or intended to be utilized in connection
with the business of the Company or any of its Subsidiaries as currently
conducted. The Leased Premises are in good condition and repair (subject to
normal wear and tear) and are sufficient and appropriate for the conduct of
business by the Company and its Subsidiaries. To the Company’s Knowledge,
(i) all permits, licenses and other approvals required to be obtained by the
Company or any of its Subsidiaries that are necessary to the current occupancy
and use of the Leased Premises have been obtained, are in full force and effect
and have not been violated by the Company or any of its Subsidiaries and
(ii) there exists no material violation by the Company or any of its
Subsidiaries of any covenant, condition, restriction, easement, agreement or
order affecting any portion of the Leased Premises. All facilities located on
the Leased Premises are supplied with adequate utilities and other services
necessary for the conduct of the Company’s business as currently conducted.
There is no pending or, to the Company’s Knowledge, threatened condemnation
proceeding, or lawsuit or administrative action affecting any portion of the
Leased Premises to which the Company or any of its Subsidiaries is a named
party.

        Section 2.16   Personal Property.

        (a)     Each of the Company and its Subsidiaries has good title to all
material personal property of any kind or nature which the Company or any of its
Subsidiaries purports to



11



--------------------------------------------------------------------------------



own, free and clear of all Liens, except for (i) Liens disclosed on Section 2.16
of the Disclosure Schedule, (ii) Liens for non-delinquent Taxes and
non-delinquent statutory liens arising other than by reason of default,
(iii) statutory Liens of landlords or Liens of carriers, warehousemen, mechanics
and materialmen incurred in the ordinary course of business for sums not yet due
and (iv) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance and other types of
social security. The Company and its Subsidiaries, as lessees, have the right
under valid and subsisting leases to use, possess and control all personal
property leased by and material to the Company or any of its Subsidiaries as now
used, possessed and controlled by the Company or any of its Subsidiaries, as
applicable.

        (b)     All machinery, equipment and other tangible assets currently
being used by the Company or any of its Subsidiaries which are owned or leased
by the Company or any of its Subsidiaries and material to the business of the
Company or any of its Subsidiaries are in good operating condition, maintenance
and repair, ordinary wear and tear excepted, are usable in the ordinary course
of business and are reasonably adequate and suitable for the uses to which they
are being put.

        Section 2.17  Contracts. Section 2.17 of the Disclosure Schedule is a
complete list (organized by reference to the applicable clauses (i) through
(xiii) below) of all agreements of the Company or any of its Subsidiaries that
are currently in effect (except for those set forth in clause (x) below) and
that are (i) leases, sales contracts and other agreements with respect to any
property, real or personal, of the Company or any of its Subsidiaries which
provide for the receipt or expenditure by the Company or any of its Subsidiaries
after June 30, 2005 of more than $150,000; (ii) contracts or commitments for
capital expenditures or acquisitions in excess of $150,000 for one project or
set of related projects; (iii) guarantees of third party obligations;
(iv) agreements (including settlement, co-existence, non-competition or
standstill agreements) which restrict the kinds of businesses in which the
Company or any of its Subsidiaries may engage or the geographical area in which
any of them may conduct their business; (v) indentures, mortgages, loan
agreements or other agreements relating to the borrowing of money by the Company
or any of its Subsidiaries, the granting of Liens or lines of credit by the
Company or any of its Subsidiaries, in each case, involving an amount in excess
of $150,000; (vi) collective bargaining agreements or agreement with any labor
council; (vii) material licenses, agreements, assignments or contracts (whether
as licensor or licensee, assignor or assignee) relating to any Intellectual
Property Rights; (viii) brokerage or finder’s agreements; (ix) joint venture
agreements, partnership agreements, development or similar agreements; (x) stock
purchase agreements, asset purchase agreements or other acquisition or
divestiture agreements executed within the last five years, in each case,
involving an amount in excess of $150,000; (xi) employment, consulting or
management agreements; (xii) agreements with any Governmental Authority or
(xiii) agreements or other arrangements with any director or executive officer
of the Company or its Affiliates (other than customary at will employment
arrangements) (all items required to be disclosed in Section 2.17 of the
Disclosure Schedule being hereinafter referred to as “Contracts”). True and
correct copies of all the Contracts have been made available to Parent and
Subco. Except as disclosed in Section 2.17 of the Disclosure Schedule, (a) all
Contracts are valid and subsisting and in full force and effect, (b) each of the
Company and its Subsidiaries has duly performed its respective obligations
thereunder in all material respects to the extent such obligations have accrued,
(c) neither the Company nor any of



12



--------------------------------------------------------------------------------



its Subsidiaries is in breach or default in any material respect under any
Contract and (d) to the Company’s Knowledge, no other party to any Contract is
in breach or default in any material respect under such Contract. Except as
disclosed in Section 2.17 of the Disclosure Schedule, no approval or consent of
any Person is needed in order that any Contract that is material to the business
of the Company or its Subsidiaries continue in full force and effect following
the consummation of the Transactions.

        Section 2.18  Insurance Policies. Section 2.18 of the Disclosure
Schedule is a complete list of all insurance policies of the Company and each of
its Subsidiaries. The Company has made available to Parent and Subco true and
correct copies of all such insurance policies, and each such policy is in full
force and effect. No written notice of cancellation or termination has been
received by the Company or any of its Subsidiaries with respect to any such
policy. To the Company’s Knowledge, there are no pending claims against such
insurance by the Company or any of its Subsidiaries as to which the insurers
have denied coverage or otherwise reserved rights. Such insurance policies are
of the type and in amounts which the Company believes are reasonably appropriate
for the Company and its Subsidiaries to conduct its business and are in amounts
sufficient to meet the requirements under the terms of the Leases and the
Contracts.

        Section 2.19  Compliance with Laws. Neither the Company nor any of its
Subsidiaries is in violation of or has violated or failed to comply with any Law
applicable to its business, Leased Premises or operations, except for violations
and failures to comply that would not, individually or in the aggregate, have a
Company Material Adverse Effect.

        Section 2.20   Tax Matters.

        (a)     The Company and each of its Subsidiaries have timely filed all
material Tax Returns that they were required to file prior to the date hereof.
All such Tax Returns were correct and complete in all material respects. All
material Taxes due and payable by the Company and each of its Subsidiaries
(whether or not shown on any Tax Return) have been paid. None of the Company or
any of its Subsidiaries currently is the beneficiary of any extension of time
within which to file any Tax Return or pay any Taxes. Except as set forth in
Section 2.20 of the Disclosure Schedule, no claim has ever been made by an
authority in a jurisdiction where any of the Company or any of its Subsidiaries
does not file Tax Returns that the Company or such Subsidiary is or may be
subject to taxation by that jurisdiction.

        (b)     Except as set forth in Section 2.20 of the Disclosure Schedule,
the Company and each Subsidiary of the Company have collected and withheld all
amounts required to be collected or withheld by it on account of Taxes or
otherwise and has remitted the same to the appropriate Governmental Authority in
the manner and within the time required by applicable Law.

        (c)     Except as set forth in Section 2.20 of the Disclosure Schedule,
there are no actions, suits, proceedings, investigations, disputes or claims
pending or, to the Company’s Knowledge, threatened against the Company or any
Subsidiary concerning any Tax liability of any of the Company or any Subsidiary
of the Company or any matters under discussion with any Governmental Authority
relating to Taxes asserted by any such authority. The Company has



13



--------------------------------------------------------------------------------



delivered to Parent and Subco correct and complete copies of all material income
Tax Returns, examination reports, notices of assessment or reassessment, notices
of determination of loss and statements of deficiencies assessed against or
agreed to by any of the Company or any Subsidiary of the Company since
December 31, 2002.

        (d)     Neither the Company nor any Subsidiary of the Company has waived
any statute of limitations in respect of Taxes or agreed to any extension of
time with respect to a Tax filing, assessment, reassessment or deficiency.

        (e)     Except as set forth in Section 2.20 of the Disclosure Schedule,
neither the Company nor any Subsidiary of the Company has any liability for the
Taxes of any Person other than the Company and the Subsidiaries of the Company
(i) under Treas. Reg. §1.1502-6 (or any similar provision of state, local, or
foreign law), (ii) as a transferee or successor, (iii) by contract, or
(iv) otherwise.

        (f)     Except as set forth in Section 2.20 of the Disclosure Schedule,
neither the Company nor any Subsidiary of the Company owns an interest in an
entity either treated as a partnership or whose separate existence is ignored
for federal income tax purposes.

        (g)     No Person has been granted a power of attorney that is currently
in force with respect to any Tax matter.

        (h)     Neither the Company nor any Subsidiary is a party to any tax
sharing, allocation, indemnity or similar agreement or arrangement (whether or
not written) pursuant to which it will have any obligation to make payments on
or after the Effective Date.

        (i)     The charges, accruals and reserves for material amounts of Taxes
with respect to Company and its Subsidiaries reflected on the Company Financial
Statements of Company and its Subsidiaries (whether or not due and whether or
not shown on any Tax Return but excluding any provision for deferred income
Taxes) are adequate to cover such Taxes, other than any liability for unpaid
Taxes that may have accrued since the last date of such Company Financial
Statements in connection with the operation of its business in the ordinary
course, consistent with past practice.

        (j)     To the Company’s Knowledge, except for limitations placed on tax
attributes (including net operating losses), the consummation of the
Transactions will not in and of themselves (i) cause any Tax to become payable
by the Company or any of its Subsidiaries or (ii) have any adverse effect on the
continued validity and effectiveness of any material Tax exemption, Tax holiday
or other Tax reduction agreement or order applying to the Company or any of its
Subsidiaries.

        Section 2.21  Change of Control Provisions. Except as disclosed on
Section 2.21 of the Disclosure Schedule, none of the arrangements, agreements or
understandings listed in the Disclosure Schedule and none of the Company’s
employee benefit plans, programs or arrangements contains any provision that
would create any liability or obligation of the Company as the result of a
change of control of the Companyor that will create any liability or obligation
of the Company as a result of the consummation of the Transactions (or as a
result of termination following such change of control or consummation).



14



--------------------------------------------------------------------------------



        Section 2.22   Employees.

        (a)     To the Company’s Knowledge, no employee of the Company or any of
its Subsidiaries set forth on Section 2.22 of the Disclosure Schedule has any
plans to terminate employment with the Company.

        (b)     The Company and each of its Subsidiaries has complied in all
material respects with all Laws relating to the employment of labor, including
provisions thereof relating to wages, hours, equal opportunity and collective
bargaining, and does not have any labor relations problems (including, without
limitation, threatened or actual strikes or work stoppages or material
grievances) other than such problems that would not have a Company Material
Adverse Effect. The Company and its Subsidiaries have not incurred any liability
under, and have complied in all respects with, the Worker Adjustment Retraining
Notification Act (the “WARN Act”), and no fact or event exists that could give
rise to liability under the WARN Act. Each of Company and its Subsidiaries has
withheld, reported and remitted all amounts required by Law or by agreement to
be withheld, reported and remitted with respect to wages, salaries and other
payments to its employees.

        Section 2.23  Permits. Each of the Company and its Subsidiaries has all
Permits, except for those Permits that the failure to have would not,
individually or in the aggregate, have a Company Material Adverse Effect.
Section 2.23 of the Disclosure Schedule contains a complete list of all material
Permits (each a “Material Permit”), other than any Permits with respect to state
or local sales, use or other Taxes or business or occupational licenses. To the
Company’s Knowledge, all of the Material Permits are in full force and effect.
No outstanding notice of cancellation or termination has been delivered to the
Company or any of its Subsidiaries in writing in connection with any such
Material Permit nor, to the Company’s Knowledge, has any such cancellation or
termination been threatened. To the Company’s Knowledge, no application, action
or proceeding for the modification of any such Material Permits is pending or
threatened that may result in the revocation, modification, nonrenewal or
suspension of any Material Permits. The Company and each of its Subsidiaries has
filed when due all documents required to be filed with any Governmental
Authority in connection with such Material Permits and, at the time of the
filing thereof, all such filings were accurate and complete in all material
respects. All Material Permits shall continue to be effective and any required
renewals thereof shall be available in order for the Company and each of its
Subsidiaries to continue to conduct their respective businesses as they are
currently being conducted and in accordance with the existing plans of the
Company and its Subsidiaries.

        Section 2.24   Employee Benefit Plans.

        (a)     Section 2.24 of the Disclosure Schedule contains a complete and
correct list of each employee benefit plan (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), and each
retirement, pension, bonus, stock purchase, profit sharing, stock option,
deferred compensation, severance or termination pay, insurance, medical,
hospital, dental, vision care, drug, sick leave, disability, salary
continuation, legal benefits, unemployment benefits, vacation, incentive or
other employee benefit plan and each other benefit plan, program, policy,
practice, arrangement or contract (whether group or individual) maintained,
sponsored, contributed or required to be contributed to



15



--------------------------------------------------------------------------------



by the Company or with respect to which the Company has any liability or
potential liability. For purposes of this Section 2.24 only, “Company” shall be
deemed to include the Subsidiaries and any entity required to be aggregated with
the “Company” under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA, at any relevant time. Each item listed in Section 2.24 of the
Disclosure Schedule is a “Benefit Plan.”

        (b)     Each Benefit Plan that is intended to be qualified within the
meaning of Section 401(a) of the Code has received a determination from the
Internal Revenue Service (the “IRS”) that such Benefit Plan is qualified under
Section 401(a) of the Code, and nothing has occurred since the date of such
determination that would reasonably be expected to adversely affect the
qualification of such Benefit Plan. Each such Benefit Plan has been timely
amended to comply with the requirements of the legislation commonly known as
“GUST” and “EGTRRA” and has filed for a determination letter from the IRS
covering the GUST requirements within the remedial amendment period prescribed
by GUST, except for a Benefit Plan that is maintained on a prototype plan
document, which is the subject of a favorable opinion from the IRS on the form
of such plan.

        (c)     Neither the Company nor any Subsidiary has any liability or
potential liability (including, but not limited to, withdrawal liability) with
respect to (i) any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) that is or was subject to Section 302 of Title I of
ERISA, Title IV of ERISA or Section 412 of the Code, or (ii) any “multiemployer
plan” (as such term is defined in Section 3(37) of ERISA).

        (d)     Except as disclosed on Section 2.24 of the Disclosure Schedule,
none of the Benefit Plans obligates the Company or its Subsidiaries to pay any
separation, severance, termination or similar benefit to any director, officer
or employee of the Company or any of its Subsidiaries upon termination or as a
result of the consummation of the Transactions or as a result of a change in
control or ownership within the meaning of Section 280G of the Code.

        (e)     Except as disclosed on Section 2.24 of the Disclosure Schedule,
each Benefit Plan and any related trust, insurance contract or fund has been
maintained, funded and administered in compliance in all material respects with
its respective terms and in compliance in all material respects with all
applicable Laws, including, but not limited to, ERISA and the Code.

        (f)     The Company has complied with the health care continuation
requirements of Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code and any similar state law (“COBRA”) in all material respects; and the
Company has no obligation under any Benefit Plan or otherwise to provide health
or life insurance benefits or other welfare-type benefits to former employees of
the Company or any other Person, except as specifically required by COBRA.

        (g)     With respect to each Benefit Plan, the Company has provided to
Parent and Subco true, complete and correct copies of (to the extent applicable)
(i) all documents pursuant to which the Benefit Plan is maintained, funded and
administered, (ii) the most recent annual reports filed with the relevant
Governmental Authorities (with applicable attachments), (iii) the most recent
financial statement, (iv) the most recent summary plan description provided to
participants, (v) the most recent determination letter received from the IRS,
(vi) all related



16



--------------------------------------------------------------------------------



trust agreements, insurance contracts and other funding arrangements that
implement each Benefit Plan and (vii) the actuarial valuations, if any, prepared
for each Benefit Plan during the past three (3) years.

        (h)     With respect to each Benefit Plan, all required or recommended
payments, premiums, contributions, distributions, reimbursements or accruals for
all periods (or partial periods) ending prior to or as of the Effective Date
shall have been made or properly accrued on the audited consolidated balance
sheet of the Company and its consolidated Subsidiaries as of December 31, 2004.
None of the Benefit Plans has any material unfunded liabilities.

        (i)     There have been no “prohibited transactions” (as defined in
Section 406 of ERISA and Section 4975 of the Code) with respect to any Benefit
Plan. No “fiduciary” (as defined in Section 3(21) of ERISA) has any liability
for breach of fiduciary duty or any other failure to act or comply in connection
with the administration or investment of the assets of any Benefit Plan. No
action, audit, suit, proceeding, claim, hearing or investigation with respect to
the administration or the investment of the assets of any Benefit Plan (other
than routine claims for benefits) is pending or, to the Company’s Knowledge,
threatened, and, to the Company’s Knowledge, there is no basis for any such
action, audit, suit, proceeding, claim, hearing or investigation.

        (j)     No notice has been received by the Company or any Subsidiary of
any complaints or other proceeding of any kind involving the Company or any
Subsidiary or, to the Company’s Knowledge, any of the employees of the Company
before any pension board or committee relating to any Benefit Plan.

        (k)     All material reports, returns and similar documents (including
applications for approval of contributions) with respect to any Benefit Plan
required to be filed with any Governmental Authority or distributed to any
Benefit Plan participant have been duly filed in a timely manner or distributed.

        (l)     No step has been taken, no event has occurred and no condition
or circumstance exists that has resulted in or could reasonably be expected to
result in any Benefit Plan being ordered or required to be terminated or wound
up in whole or in part or having its registration under applicable Laws refused
or revoked, or being placed under the administration of any trustee or receiver
or regulatory authority or being required to pay any material taxes, fees,
penalties or levies under applicable Laws.

        (m)     Each Benefit Plan that is maintained for the benefit of
employees located outside of the United States and Canada (each, an
“International Plan”) has been maintained, funded and administered in accordance
with applicable local Laws. There are no unfunded liabilities associated with
any International Plan.

        Section 2.25   Intellectual Property Rights.

        (a)     Section 2.25(a) of the Disclosure Schedule sets forth a complete
and correct list (including particulars of registration or application for
registration) of all: (i) patented or registered Intellectual Property Rights
and pending patent applications and other applications for registration of
Intellectual Property Rights owned or filed by or on behalf of the Company or



17



--------------------------------------------------------------------------------



any of its Subsidiaries; (ii) all trade names and unregistered trademarks and
service marks owned or used by the Company or any of its Subsidiaries and
material to the conduct of its business; (iii) all computer software owned or
used by the Company or any of its Subsidiaries (other than off-the-shelf
software purchased or licensed for less than a total cost of $10,000); and
(iv) all material licenses or similar agreements or arrangements for
Intellectual Property Rights to which the Company or any of its Subsidiaries is
a party (either as a licensor or licensee).

        (b)     Except as disclosed in Section 2.25(b) of the Disclosure
Schedule: (i) the Company and each of its Subsidiaries owns and possesses all
right, title and interest in and to, or has a valid and enforceable license (and
such license is set forth in Section 2.25(a) of the Disclosure Schedule) to use
in a manner consistent with past practice, all of the Intellectual Property
Rights necessary or used for the operation of its business as currently
conducted, free and clear of all Liens; (ii) the Company and its Subsidiaries
are not a party to or bound by any Contract or any other obligation that limits
their ability to sell, transfer, license, assign, convey, or use any material
Intellectual Property Rights owned by the Company or its Subsidiaries; (iii) all
Intellectual Property Rights owned or used by the Company or any of its
Subsidiaries in the operation of its business as of the date hereof will be
owned or available for use by the Company or its Subsidiaries, as applicable, on
identical terms and conditions immediately following the Closing; (iv) no claim
by any third party contesting the validity, enforceability, use or ownership of
any of the Intellectual Property Rights owned or used by the Company or any of
its Subsidiaries has been made within the past six (6) years, is currently
outstanding or, to the Knowledge of the Company, is threatened, and to the
Company’s Knowledge, there are no grounds for the same; (v) to the Company’s
Knowledge, no loss or expiration of any material Intellectual Property Right
owned or used by the Company or any of its Subsidiaries is threatened, pending
or reasonably foreseeable; (vi) neither the Company nor any of its Subsidiaries
has received any written notices of, and, to the Company’s Knowledge, there is
no, infringement or misappropriation by, or conflict with, any third party with
respect to any Intellectual Property Right owned or used by the Company or any
of its Subsidiaries (including any demand or request that the Company or any of
its Subsidiaries license any rights from a third party); (vii) neither the
Company nor any of its Subsidiaries, to the Company’s Knowledge, has infringed,
misappropriated or otherwise conflicted with any Intellectual Property Rights or
other rights of any third parties and, to the Company’s Knowledge, there is no
infringement, misappropriation or conflict which will occur as a result of the
continued operation of the business of the Company and each of its Subsidiaries
as currently conducted and as currently proposed to be conducted; (viii) to the
Company’s Knowledge, no third party has infringed, misappropriated or conflicted
with any of the material Intellectual Property Rights of the Company or any of
its Subsidiaries; (ix) neither the Company nor any of its Subsidiaries has
developed or produced, or is presently developing or producing, any software or
Intellectual Property (other than software sold or to be sold by the Company or
any of its Subsidiaries in the ordinary course of business) on behalf of any
Person other than the Company or any of its Subsidiaries and (x) the Company and
each of its Subsidiaries have taken all necessary steps to protect, maintain and
safeguard the material Intellectual Property Rights owned or used by it.

        (c)     Except as disclosed in Section 2.25(c) of the Disclosure
Schedule, each current and former employee of or consultant to the Company or
any Subsidiary has executed an agreement with the Company or such Subsidiary (i)
requiring such employee or consultant to maintain the confidentiality of the
Company’s and/or such Subsidiary’s trade secrets and other



18



--------------------------------------------------------------------------------



proprietary information and (ii) acknowledging that all work, research or
development produced or created by such employee or consultant shall be the sole
and exclusive property of the Company and/or such Subsidiary. No current or
former employee of, or consultant to, the Company or any Subsidiary owns in
his/her own name, or has any other right, title or interest in or to, any
material Intellectual Property Rights created or developed by such employee or
consultant in the course of his/her relationship with the Company or such
Subsidiary and relating to the business of the Company or such Subsidiary, and
all such Intellectual Property Rights created or developed by such employee or
consultant were properly assigned to the Company or such Subsidiary.

        (d)     The computer systems, including the software, hardware, networks
and interfaces, used by the Company and each of its Subsidiaries in the conduct
of its business are sufficient for the immediate and future needs of the Company
and each of its Subsidiaries, as currently contemplated, including as to
capacity and ability to process current and anticipated peak volumes in a timely
manner.

        (e)     The software included in the Intellectual Property Rights owned
or used by the Company or its Subsidiaries (collectively, the “Company
Software”) is not subject to any “copyleft” or other obligation or condition
(including any obligation or condition under any “open source” license such as
the GNU Public License, Lesser GNU Public License, or Mozilla Public License)
that could (i) require, or condition the use or distribution of such software,
on the disclosure, licensing, or distribution of any source code for any portion
of such software or (ii) otherwise impose any limitation, restriction, or
condition on the right or ability of the Company or any of its Subsidiaries to
use, license or distribute any software. No event has occurred, and no
circumstance or condition exists (including the consummation of the
Transactions), that (with or without notice or lapse of time) will, or could
reasonably be expected to, result in the delivery, license, or disclosure of the
source code for any Company Software to any third party.

        Section 2.26   Customers and Suppliers.

        (a)     Section 2.26 of the Disclosure Schedule sets forth the names of
the customers with sales in excess of $500,000 and its suppliers with
disbursements in excess of $250,000 for the 12-month period ended December 31,
2004, in each case for the Company and its Subsidiaries on a consolidated basis.
Since December 31, 2004, there has been no termination or cancellation of, and
no modification or change that is materially adverse to the Company or any of
its Subsidiaries in, the business relationship of the Company or any of the
Subsidiaries with (i) any such customer or (ii) any such supplier.

        (b)     To the Company’s Knowledge, other than as may be caused by any
action or inaction by the Company, Parent or Subco after the Effective Date,
there is no reason to believe that the benefits of any relationship with any
customer or supplier set forth in Section 2.26 of the Disclosure Schedule will
not continue after the Effective Date in substantially the same manner as prior
to the date of this Agreement.

        Section 2.27  Investment Canada Act. Neither the Company nor any of its
Subsidiaries is engaged in any business listed in Subsection 14.1(5) of the ICA.



19



--------------------------------------------------------------------------------



        Section 2.28   Approval of Arrangement.

        (a)     The Company’s Board of Directors has unanimously determined
(subject to any abstention requirement set forth in Section 120 of the CBCA),
after consultation with its advisors, that the Arrangement is fair to the
Securityholders and in the best interests of the Company and the Company’s Board
of Directors has unanimously resolved to recommend that Shareholders vote in
favor of the Arrangement.

        (b)     After reasonable inquiry, the Company’s Board of Directors has
been advised and believes that each of the members of the Company’s Board of
Directors intends to vote in favor of the Arrangement Resolution all Company
Common Shares (including any Company Common Shares issued on the exercise of the
Company Stock Options) of which he or she is the beneficial owner or over which
he or she has direction or control.

        Section 2.29   Working Capital.

        (a)     On the date hereof, the Company and its Subsidiaries, taken as a
whole, have at least $20,000,000 of freely available cash and cash equivalents
(after giving effect to the payment of all Company Transaction Expenses incurred
or expected to be incurred in connection with the consummation of the
Transactions).

        (b)     As of June 30, 2005, the Company and its Subsidiaries, taken as
a whole, have $(10,925,578)in Working Capital.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARENT AND SUBCO

        Each of Parent and Subco hereby represents and warrants to the Company
that:

        Section 3.01  Organization and Qualification. Parent is a sociétéà
responsabilité limitée duly organized, validly existing and in good standing
under the laws of Luxembourg. Subco is a corporation duly organized, validly
existing and in good standing under the laws of the Province of British
Columbia.

        Section 3.02  Authority Relative to this Agreement. Each of Parent and
Subco has all necessary power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
Transactions. The execution and delivery of this Agreement by Parent and Subco
and the consummation by Parent and Subco of the Transactions have been duly and
validly authorized by all necessary action and no other proceedings on the part
of the Parent and Subco are necessary to authorize this Agreement or to
consummate the Transactions. This Agreement has been duly and validly executed
and delivered by Parent and Subco and constitutes a legal, valid and binding
obligation of each of Parent and Subco enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.



20



--------------------------------------------------------------------------------



        Section 3.03   No Conflict; Required Filings and Consents.

        (a)     The execution and delivery of this Agreement does not, and the
consummation of the Transactions will not (i) conflict with or violate the
organizational documents of Parent or Subco or (ii) conflict with or violate any
Law applicable to Parent or Subco or by which any property or asset of Parent or
Subco is bound or affected, except for such conflicts or violations which would
not, individually or in the aggregate, materially impair the ability of the
Parent or Subco to perform its obligations under this Agreement.

        (b)     The execution and delivery of this Agreement does not, and the
consummation of the Transactions will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Authority, except (i) for the Interim Order and the Final Order and (ii) where
the failure to obtain such other consents, approvals, authorizations, or
permits, or to make such filings or notifications, individually or in the
aggregate would not materially impair the ability of the Parent or Subco to
perform its obligations under this Agreement.

        Section 3.04  Information Supplied. None of the information supplied or
to be supplied by Parent or Subco in writing specifically for inclusion in the
Information Circular or the Other Filings, at the respective time filed with the
Canadian Securities Authorities, the SEC or the other Governmental Authorities,
and, in addition, in the case of the Information Circular, at the date it is
first mailed to the Securityholders or at the time of the Meeting, contains or
omits or will contain any untrue statement of a material fact, or omits or will
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading.

        Section 3.05  Brokers. Except for SVB Alliant, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of Parent or Subco for which the Company or any of its Subsidiaries
could become liable or obligated.

        Section 3.06  Sufficient Funds. On the Effective Date, Parent and Subco
will have sufficient committed funds to make the payments required to be made by
them under this Agreement and the Plan of Arrangement to the extent that the
conditions set forth in Section 6.02(g) have been satisfied.


ARTICLE IV
CONDUCT OF BUSINESS PENDING THE ARRANGEMENT

        Section 4.01  Conduct of Business by the Company Pending the
Arrangement. Between the date of this Agreement and the Effective Time, except
as set forth in Section 4.01 of the Disclosure Schedule or as otherwise
expressly provided for in this Agreement, unless Subco shall otherwise agree in
writing, the Company shall, and shall cause each of its Subsidiaries to, conduct
its business in the ordinary course and in a manner consistent in all material
respects with past practice (including with respect to the management of Working
Capital). Between the date of this Agreement and the Effective Time, the Company
shall, and shall cause each of its Subsidiaries to, use all commercially
reasonable efforts to (i) preserve



21



--------------------------------------------------------------------------------



intact its business organization, (ii) keep available the services of the
current officers, employees and consultants of the Company and each of its
Subsidiaries, (iii) preserve the current relationships of the Company and each
of its Subsidiaries with customers, distributors, suppliers, licensors,
licensees, contractors and other Persons with which the Company or any of its
Subsidiaries has significant business relations, (iv) maintain all of the Leased
Premises and other material assets in good repair and condition (except for
ordinary wear and tear) other than those disposed of in the ordinary course of
business, (v) maintain all insurance necessary to the conduct of the Company’s
business as currently conducted, (vi) maintain its books of account and records
in the usual, regular and ordinary manner and (vii) maintain, protect and
enforce all of its material Intellectual Property Rights in a manner consistent
in all material respects with past practice. By way of amplification and not
limitation, except as contemplated by this Agreement, or as set forth in Section
4.01 of the Disclosure Schedule, the Company shall not, and shall cause each of
its Subsidiaries not to, between the date of this Agreement and the Effective
Time, directly or indirectly do, or propose to do, any of the following without
the prior written consent of Subco:

        (a)     amend or otherwise change any Organizational Document;

        (b)     issue, sell, pledge, dispose of, grant or encumber, or authorize
the issuance, sale, pledge, disposition, grant or encumbrance of, (i) any shares
of capital stock of any class of the Company or any of its Subsidiaries, or any
options, warrants, convertible securities or other rights of any kind to acquire
any shares of such capital stock, or any other ownership interest (including,
without limitation, any phantom interests), of the Company or any of its
Subsidiaries or (ii) any assets of the Company or any of its Subsidiaries,
except for (A) sales of inventory in the ordinary course of business consistent
with past practice and (B) issuance of Company Common Shares upon exercise of
Company Stock Options that are issued and outstanding on the date hereof or the
issuance of Common Shares pursuant to the Stock Purchase Plans;

        (c)     declare, set aside, make or pay any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of its capital stock (other than between any wholly-owned Subsidiary and the
Company);

        (d)     reclassify, combine, split, subdivide or redeem, purchase or
otherwise acquire, or propose to redeem, purchase or otherwise acquire, directly
or indirectly, any of its capital stock;

        (e)     acquire (including, without limitation, by merger, amalgamation,
arrangement, consolidation or acquisition of stock or assets or otherwise) or
agree to acquire any corporation, partnership, limited liability company, or
other business organization or division thereof;

        (f)     reduce the stated capital of any class of shares of the Company
or any of its Subsidiaries;

        (g)     enter into any joint venture or similar agreement, arrangement
or relationship;



22



--------------------------------------------------------------------------------



        (h)     reorganize, amalgamate or merge the Company or any of its
Subsidiaries with any other Person;

        (i)     (i) incur any Indebtedness or make any loans, advances, or
capital contributions to, or investments in, any other Person or (ii) (A)
authorize any unbudgeted capital expenditures which are, in the aggregate, in
excess of $25,000, or (B) fail to make any capital expenditure that has been
budgeted by the Company or any of its Subsidiaries to be made during such
period;

        (j)     (i) enter into, establish, adopt, amend or renew any material
employment, consulting, severance or similar agreement or arrangements with any
director, officer, or employee or otherwise hire or terminate any employee, (ii)
grant any salary, wage or bonus increase or (iii) amend or modify any severance
policy as in effect on December 31, 2004;

        (k)     establish, adopt, amend or increase benefits under any Benefit
Plan or under any pension, retirement, stock option, stock purchase, savings,
profit sharing, deferred compensation, consulting or welfare benefit contract,
plan or arrangement (other than as may be required by applicable Law);

        (l)     discharge or satisfy any material Lien or pay or satisfy any
material obligation or liability (fixed or contingent) except in the ordinary
course of business consistent with past practice, or commence any voluntary
petition, proceeding or action under any bankruptcy, insolvency or other similar
Law;

        (m)     make or institute any change in accounting procedures or
practices unless mandated by Canadian GAAP or US GAAP or otherwise required by
law or the rules and policies of the TSX or NASDAQ;

        (n)     take any action that, if taken after December 31, 2004 but prior
to the date hereof, would have been required to be disclosed in Section 2.09 of
the Disclosure Schedule, unless otherwise permitted under this Section 4.01;

        (o)     enter into any agreement or other arrangement or amend any
existing agreement or other arrangement with any director, officer, employee or
stockholder of the Company, or, except in the ordinary course of business
consistent with past practices, any of its Subsidiaries or any Affiliate of the
foregoing;

        (p)     enter into any agreement or other arrangement or amend any
existing agreement or other arrangement that is reasonably likely to be material
to the business of the Company or any of its Subsidiaries, except in the
ordinary course of business consistent with past practice, or renew any
agreement for the license of software or the provision of services (including
any maintenance contract) for a price or a fee less than the price or fee for
such software or services in effect immediately prior to such renewal;

        (q)     make or change any election, change an annual accounting period,
adopt or change any accounting method (except as permitted under Section 4.01(m)
above), file any amended Tax Return, enter into any closing agreement, settle
any Tax claim or assessment relating to the Company or any of its Subsidiaries,
surrender any right to claim a refund of



23



--------------------------------------------------------------------------------



Taxes, consent to any extension or waiver of the limitation period applicable to
any Tax claim or assessment relating to the Company or any of its Subsidiaries,
fail to timely file any Tax Return, take a position on a Tax Return not in
keeping with prior practice or take any other similar action, or omit to take
any action relating to the filing of any Tax Return or the payment of any Tax,
if such election, adoption, change, amendment, agreement, settlement, surrender,
consent or other action or omission could have the effect of increasing the
present or future Tax liability or decreasing any present or future Tax asset of
the Company or any of its Subsidiaries;

        (r)     take any action or omit to take any action which would result in
a violation of any applicable Law or would cause a breach of any agreement,
contract or commitment, which violation or breach would reasonably be expected
to have a Company Material Adverse Effect;

        (s)     sell, license, assign, convey or otherwise transfer to any
Person any material Intellectual Property Rights owned or used by the Company or
any of its Subsidiaries, except in the ordinary course of business consistent
with past practice;

        (t)     abandon, fail to maintain or enforce, or otherwise dispose of
any material Intellectual Property Rights owned or used by the Company or any of
its Subsidiaries, except in the ordinary course of business consistent with past
practice;

        (u)     amend, modify, extend, renew or terminate any Lease, or enter
into any new lease, sublease, license or other agreement for the use or
occupancy of any real property; or

        (v)     authorize or propose, or agree to take, any of the foregoing
actions prohibited under Section 4.01.

        Section 4.02   Subsequent Company Documents; Monthly Financial
Statements.

        (a)    Subsequent Company Documents. Between the date of this Agreement
and the Effective Time, the Company shall file all Company Documents when and as
required to be filed by it with the Canadian Securities Authorities, the SEC,
TSX and Nasdaq and shall deliver true and complete copies of the same to Parent
and Subco as soon as they become available. Such Company Documents shall
(i) comply in all material respects with the requirements of Securities Laws and
(ii) shall not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

        (b)    Monthly Financial Statements. Not later than the 20th day after
the end of each month ending after the date of this Agreement, the Company shall
deliver to Parent and Subco a consolidated balance sheet of the Company as of
the last day of such month together with an income statement for the month ended
on such date. Such financial statements shall be prepared in accordance with US
GAAP applied on a consistent basis throughout the periods indicated, each fairly
presenting in all material respects the consolidated financial position and
results of operations of the Company as at the respective dates thereof and for
the respective periods indicated therein and each shall be correct and complete
in all material respects and shall



24



--------------------------------------------------------------------------------



be consistent with the books and records of the Company and its Subsidiaries
(subject, in each case, to the absence of notes to the financial statements and
to normal and recurring year-end adjustments none of which would, individually
or in the aggregate, have a Company Material Adverse Effect).


ARTICLE V
ADDITIONAL AGREEMENTS

        Section 5.01  Interim Order; Information Circular; Final Order. Subject
to Section 5.04, the Company hereby covenants and agrees with Parent and Subco
that, unless Parent and Subco otherwise agree in writing or except as expressly
contemplated or permitted by this Agreement:

        (a)      in a timely and expeditious manner and in cooperation with
Parent and Subco, it will file, proceed with and diligently pursue an
application to the Court for the Interim Order on a date acceptable to Parent
and Subco and in any event no later than August 31, 2005;

        (b)      in a timely and expeditious manner it will:

          (i)       prepare the Information Circular and provide Parent and
Subco with reasonable opportunity to review and comment on drafts thereof,
taking account of any comments of Parent, file the Information Circular in all
jurisdictions where the same is required to be filed and mail the Information
Circular as ordered by the Interim Order in any event not later than the Mailing
Deadline and in accordance with all applicable Laws, such Information Circular
complying in all material respects with all such Laws on the date of mailing
thereof and not containing any misrepresentation (as defined under applicable
Securities Laws) with respect thereto;


          (ii)       convene and conduct the Meeting in accordance with the
Interim Order, the by-laws of the Company and applicable Laws; and


          (iii)       provide notice to Parent and Subco of the Meeting and
allow the representatives of Parent and Subco to attend the Meeting;


        (c)      it will not adjourn, postpone or cancel the Meeting (or propose
to do so), except if quorum is not present at the Meeting or if required by
applicable Law or the Shareholders;

        (d)      in a timely and expeditious manner, it will prepare (in
consultation with Parent and Subco) and file any mutually agreed (or otherwise
required by applicable Securities Laws) amendments or supplements to the
Information Circular and mail the same as required by the Interim Order or the
Court and in accordance with all applicable Securities Laws, in all
jurisdictions where the same is required, complying in all material respects
with all applicable legal requirements on the date of mailing thereof;

        (e)      subject to the approval of the Arrangement Resolution at the
Meeting in accordance with the provisions of the Interim Order: (i) it will as
soon as possible thereafter, but in no event later than five (5) Business Days
thereafter, file, proceed with and diligently pursue



25



--------------------------------------------------------------------------------



an application for the Final Order in cooperation with Parent and Subco and, in
applying for the Final Order, it will seek to cause the terms thereof to be
consistent with the provisions of this Agreement and will oppose any proposal
from any interested party that the Final Order contain any provision
inconsistent with this Agreement; and (ii) if at any time after the issuance of
the Final Order and prior to the Effective Date, the Company is required by the
terms of the Final Order or by Law to return to Court with respect to the Final
Order, it shall do so after notice to, and in consultation and cooperation with,
Parent and Subco;

        (f)     it will carry out the terms of the Interim Order and the Final
Order as soon as reasonably practicable after the issuance of the Interim Order
and the Final Order, respectively, and, subject to the receipt of the Final
Order, the satisfaction or waiver of the conditions precedent in favor of the
Company and the receipt of the written confirmation of Parent and Subco that the
conditions precedent in favor of Parent and Subco have been satisfied or waived
(which such confirmation each of Parent and Subco shall provide upon the
satisfaction or waiver of all of the said conditions precedent), file articles
of arrangement and the Final Order with the Director in order for the
Arrangement to become effective and the Plan of Arrangement to be implemented;
and

        (g)     it will furnish promptly to Parent and Subco a copy of each
notice, report, schedule or other document or communication delivered or filed
by the Company in connection with the Arrangement or the Interim Order, or the
Meeting with any Governmental Authority in connection with, or in any way
affecting, the transactions contemplated herein.

        Section 5.02   Appropriate Action; Consents; Filings.

        (a)     Subject to Section 5.04 hereof, each of the Parties shall use
its commercially reasonable efforts to (i) take, or cause to be taken, all
appropriate action and do, or cause to be done, all things necessary, proper or
advisable under applicable Law or otherwise to consummate the Transactions and
to complete the Arrangement as promptly as practicable, (ii) obtain
expeditiously from any Governmental Authorities any consents, licenses, permits,
waivers, approvals, authorizations or orders required to be obtained or made by
the Parties or any of their Subsidiaries in connection with the authorization,
execution and delivery of this Agreement and the consummation of the
Transactions, (iii) participate and appear in any proceeding relating to the
Transactions before Governmental Authorities; and (iv) as promptly as
practicable, make all necessary filings, and thereafter make any other required
submissions, with respect to this Agreement and the Transactions required under
applicable Laws; provided, that the Parties shall cooperate with each other in
connection with the making of all such filings, including providing copies of
all such documents to the non-filing Party and its advisors prior to filing.
From the date of this Agreement until the Effective Time, each of the Parties
shall promptly notify the other Parties in writing of any pending or, to the
Knowledge of the first Party, threatened action, proceeding or investigation by
any Governmental Authority or any other Person (i) challenging or seeking
material damages in connection with the Arrangement or the Transactions,
(ii) seeking to restrain or prohibit the consummation of the Transactions or
otherwise limit the right of Parent or Subco to own or operate all or any
portion of the businesses or assets of the Company or any of its Subsidiaries or
(iii) that is reasonably likely to have a Company Material Adverse Effect.



26



--------------------------------------------------------------------------------



        (b)     The Parties shall furnish to each other all information required
for any application or other filing to be made pursuant to the rules and
regulations of any applicable Law (including all information required to be
included in the Information Circular) in connection with the Transactions.

        (c)     The Parties shall give (or shall cause their respective
Subsidiaries to give) any notices to third parties and use, and cause their
respective Subsidiaries to use, their reasonable best efforts to obtain any
third party consents, (i) necessary, proper or advisable to consummate the
Transactions, (ii) disclosed or required to be disclosed in the Disclosure
Schedule or (iii) required to prevent a Company Material Adverse Effect from
occurring. In the event that any Parties shall fail to obtain any third party
consent described above, it shall use its commercially reasonable efforts, and
shall take any such actions reasonably requested by the other Party or Parties,
to minimize any adverse effect upon the Parties, their respective Subsidiaries,
and their respective businesses resulting, or which could reasonably be expected
to result after the Effective Time, from the failure to obtain such consent.

        (d)     If any takeover statute or similar statute or regulation becomes
applicable to this Agreement or any of the Transactions, the Parties shall, to
the extent permitted by applicable law, take all action necessary to ensure that
the Arrangement and the other Transactions may be consummated as promptly as
practicable on the terms contemplated by this Agreement and otherwise to
minimize the effect of such statute or regulation on the Arrangement and the
other Transactions.

        Section 5.03   Access to Information.

        (a)     From the date hereof to the Effective Time, the Company shall
(and shall cause each of its Subsidiaries to) provide to Parent and Subco (and
their respective officers, directors, employees, accountants, consultants, legal
counsel, agents and other representatives, collectively, “Representatives”) full
access to all information and documents which Parent and Subco may reasonably
request regarding the business, assets, liabilities, employees and other aspects
of the Company or any of its Subsidiaries. Parent, Subco and their respective
affiliates will treat and hold as such any confidential information received
from the Company or any of its Subsidiaries in the course of the reviews
contemplated by this Section 5.03, except to the extent that any such
confidential information (i) becomes generally known to and available for use by
the public other than as a result of Parent’s, Subco’s or their respective
affiliates’ violation of this Section 5.03, (ii) was obtained by Parent, Subco
or their respective affiliates from a source other than the Company or its
Representatives and not known to Parent, Subco or their respective affiliates to
be subject to non-disclosure agreement with the Company or (iii) is required to
be disclosed pursuant to applicable Law or legal process, in which event Parent
and Subco shall promptly provide written notice to the Company to allow the
Company to seek (at the Company’s expense) a protective order with respect to
such information.

        (b)     Notwithstanding the foregoing, with respect to any and all
personal information (the “Personal Information”) regarding the employees,
customers, directors, officers and shareholders of the Company and its various
subsidiaries (collectively, the “MDSI Companies”): (i) Parent and Subco will
hold all Personal Information in the strictest confidence and will make
reasonable security arrangements to prevent unauthorized access, collection,
use,



27



--------------------------------------------------------------------------------



disclosure, copying, modification and disposal of the Personal Information;
(ii) Parent and Subco will use or disclose the Personal Information solely for
purposes relating to the Transactions and for no other purpose; (iii) if the
Transactions proceed, Parent and Subco will: (A) only use or disclose the
Personal Information for the purposes for which it was collected, used or
disclosed by the MDSI Companies and (B) notify the employees, customers,
directors, officers and shareholder whose personal information was disclosed
that the Transactions have taken place and that personal information about them
has been disclosed to Parent and Subco; (iv) if the Transactions do not proceed,
Parent and Subco will (as directed by the Company) securely destroy all Personal
Information in Parent or Subco’s custody or control, or return all copies of all
such information to the Company; and (v) Parent and Subco will cause all of
their employees, directors, officers, professional advisors, agents and other
representatives to comply with the above obligations.

        (c)     From the date hereof to the Effective Time, the Company shall
(and shall cause each of its Subsidiaries to) (i) provide to Parent and Subco
and its Representatives full access during normal business hours upon prior
notice to the officers, employees, agents, properties, offices and other
facilities of the Company and its Subsidiaries and to the books and records
thereof and (ii) furnish promptly such information concerning the business,
properties, contracts, assets, liabilities, personnel and other aspects of the
Company and its Subsidiaries as Parent and Subco or such Representatives may
reasonably request.

        (d)     No investigation by any Party, whether prior to the execution of
this Agreement or pursuant to this Section 5.03, shall affect any representation
or warranty in this Agreement of any other Party hereto or any condition to the
obligations of the other Parties hereto.

        Section 5.04   No Solicitation.

        (a)     The Company shall not, and the Company shall cause each of its
Subsidiaries not to, and the Company agrees that it shall neither authorize nor
permit any of its or its Subsidiaries’ directors, officers, employees, agents or
representatives to, directly or indirectly, solicit, initiate or encourage
(including by way of furnishing or disclosing information) any inquiries,
discussions or the making of any proposal (other than the Transactions) with
respect to any arrangement, amalgamation, merger, consolidation, liquidation,
dissolution, recapitalization, take-over bid or other business combination
involving the Company or any of its Subsidiaries or acquisition or issuance of
any kind of a material portion of the assets or capital stock of the Company or
any of its Subsidiaries or any strategic alliance, lease, long-term supply
arrangement or other arrangement having the economic effect as a sale or similar
transaction or series of transactions (a “Competing Transaction”) or negotiate,
explore or otherwise communicate in any way with any Person (other than Parent
or Subco or their directors, officers, employees and representatives) with
respect to a Competing Transaction or enter into or consummate any agreement,
arrangement or understanding requiring it to abandon, terminate or fail to
complete the Arrangement or consummate any of the other Transactions; provided,
that prior to the vote of the Shareholders at the Meeting, the Company may, if
and so long as the Company’s Board of Directors reasonably believes in good
faith by a majority vote, based on the advice of its outside counsel as to legal
matters, that failing to take such action would be inconsistent with the
fiduciary duties of the Company’s Board of Directors under applicable Law, in
response to a



28



--------------------------------------------------------------------------------



Competing Transaction from any Person that was not solicited by the Company in
contravention of this Agreement and that did not otherwise result from the
breach of this Section 5.04, and subject to compliance with Section 5.04(c),
(i) furnish information with respect to the Company to such Person pursuant to a
confidentiality and standstill agreement on terms no less favorable to the
Company and no more favorable to such Person than the confidentiality and
standstill provisions in the Letter Agreement and (ii) participate in
discussions or negotiations with such Person regarding any Competing
Transaction; provided, however, in each case, that such proposal for a Competing
Transaction is not subject to any financing contingency and not subject to other
conditions that are more onerous from those set forth in this Agreement and such
proposal is, in the business judgment of the Board of Directors of the Company,
more favorable to the Shareholders from a financial point of view than the
Transactions (including any adjustments to the terms and conditions of such
transactions proposed by Subco in response to such Competing Transaction
pursuant to Section 5.04(b) below).

        (b)     Neither the Company (or any of its Subsidiaries) nor the Board
of Directors of the Company nor any committee thereof shall (i) withdraw or
modify, or propose to withdraw or modify, in a manner adverse to Parent or
Subco, the approval, adoption or recommendation by the Board of Directors of the
Company or any such committee of this Agreement, the Arrangement or the other
Transactions, (ii) approve or recommend, or propose to approve or recommend, any
Competing Transaction, (iii) approve or recommend, or propose to approve or
recommend, or execute or enter into, any letter of intent, agreement in
principle, merger agreement, acquisition agreement, option agreement or other
agreement relating to any Competing Transaction or propose or agree to do any of
the foregoing, or (iv) submit any Competing Transaction at the Meeting for
purposes of voting upon approval and adoption of the Competing Transaction;
provided, however, that prior to the vote of the Shareholders at the Meeting,
the Company may, to the extent required by the fiduciary obligations of the
Board of Directors (or special committee thereof) of the Company, as determined
in good faith by a majority vote of the Board of Directors (or special committee
thereof) of the Company, based on the advice of its outside counsel as to legal
matters, and after compliance with the following sentence, terminate this
Agreement pursuant to Section 7.01(i) (provided, that concurrently with such
termination the Company enters into a definitive agreement containing the terms
of a Competing Transaction that is not subject to any financing contingency and
not subject to other conditions that are more onerous from those set forth in
this Agreement and such proposal is, in the business judgment of the Board of
Directors of the Company, more favorable to the Shareholders from a financial
point of view than the transactions contemplated by this Agreement). If the
Company wishes to exercise its right to terminate this Agreement pursuant to
this Section 5.04(b), the Company shall, as a condition precedent to the
effectiveness of such termination, (A) pay to Vista Equity Partners, LLC (or its
designees) the amounts described in Section 7.03(a) by wire transfer of
immediately available funds, and (B) deliver to Subco and Parent a written
acknowledgment from the Company and the other Person that is party to the
Competing Transaction that the Company and such other Person have irrevocably
waived any right to contest such payment. Notwithstanding anything in this
Agreement to the contrary, the Company may only exercise its right to terminate
this Agreement pursuant to this Section 5.04(b) at a time that is after the
fifth (5th) Business Day following Parent’s and Subco’s receipt of written
notice (the “Competing Notice”) advising Parent and Subco that the Board of
Directors (or special committee thereof) of the Company is prepared, subject to
any action taken by Parent and Subco pursuant to this sentence, to cause the
Company to accept a Competing



29



--------------------------------------------------------------------------------



Transaction, specifying the material terms and conditions of such Competing
Transaction, identifying the Person making such Competing Transaction and
specifying the value in financial terms that the Board of Directors (or special
committee thereof) of the Company has, after consultation with financial
advisors, determined in good faith should be ascribed to any non-cash
consideration offered under such Competing Transaction (it being understood and
agreed that any amendment or modification of a Competing Transaction shall
result in a new Competing Transaction for which a new five (5) Business Day
period following a new notice referred to above shall be required under this
sentence); provided, however, that Parent and Subco shall have the right during
such five (5) Business Day period after receipt of the Competing Notice to offer
to adjust the terms and conditions of the Transactions by tendering to the
Company a new proposal for such terms and conditions (the “Revised Proposal”);
provided, further, that if the Revised Proposal, in the business judgment of the
Board of Directors (or special committee thereof) of the Company, after
consultation with financial advisors, is substantially the same as the Competing
Transaction from a financial point of view, or is more favorable to the
Securityholders from a financial point of view than the Competing Transaction,
then, subject only to the amendment of this Agreement to incorporate the terms
and conditions of the Revised Proposal, the Company shall reject the Competing
Transaction and recommend to the Shareholders the approval and adoption of the
Revised Proposal, subject again to the terms of this Section 5.04.

        (c)     The Company immediately (and in any event within 12 hours of the
relevant event) shall advise Parent and Subco orally and in writing of any
Competing Transaction or any inquiry with respect to or that could reasonably be
expected to lead to any Competing Transaction or any request for non-public
information relating to the Company or any of its Subsidiaries and the identity
of the Person making any such Competing Transaction, inquiry or request, and, in
each case, the terms and conditions thereof, including any amendment or other
modification to the terms of any such Competing Transaction, inquiry or request.
The Company shall keep Parent and Subco fully apprised of the status of any
proposal relating to a Competing Transaction on a current basis.

        (d)     The Company shall, and shall cause each of the Subsidiaries to,
immediately cease and cause to be terminated any existing discussions or
negotiations with any parties (other than the Parent and Subco) with respect to
any Competing Transaction. Neither the Company nor any of its Subsidiaries shall
cancel, terminate, amend, modify or waive any of the terms of any
confidentiality or standstill agreement executed with respect to the Company or
any Subsidiary by any other party prior to the date of this Agreement. The
Company shall immediately request the return or destruction of all information
provided to any third parties who have entered into confidentiality agreements
with the Company or any of its Subsidiaries with respect to any Competing
Transactions, and shall use all reasonable efforts to ensure that such requests
are honored.

        (e)     The Company shall ensure that its and each of its Subsidiaries’
officers, directors, employees, agents, advisors and representatives retained by
it are aware of the provisions of this Section 5.04, and the Company shall be
responsible for any breach of this Section 5.04 by such officers, directors,
employees, agents, advisors or other representatives.



30



--------------------------------------------------------------------------------



        Section 5.05   D&O Indemnification.

        (a)     The Company agrees that, except as may be limited by applicable
Laws (including the Sarbanes-Oxley Act of 2002), for seven (7) years from and
after the Effective Time, the indemnification obligations set forth in the
Organizational Documents for the MDSI Companies as of the date of this Agreement
shall survive the consummation of the Transactions and shall not be amended,
repealed or otherwise modified after the Effective Time in any manner that would
adversely affect the rights thereunder of the individuals who on or at any time
prior to the Effective Time were entitled to indemnification thereunder with
respect to matters occurring prior to the Effective Time.

        (b)     The Company shall maintain in effect, for a period of seven (7)
years from the Effective Time, directors’ and officers’ liability insurance
policies (“D&O Tail Insurance”) covering the Persons who are present and former
directors and officers of the MDSI Companies (the “Covered Parties”) on terms
not materially less favorable than the existing insurance coverage with respect
to matters occurring prior to the Effective Time; provided, however, that in no
event will the Company be required to pay more than $375,000 to acquire a seven
(7)-year tail insurance policy as of the Effective Date to satisfy the
requirement set forth in this Section 5.05(b).

        (c)     In the event that any action, suit, proceeding or investigation
relating thereto or to the transactions contemplated by this Agreement is
commenced, whether before or after the Effective Time, the Parties agree to
cooperate and use their respective reasonable efforts to defend against and
respond thereto.

        Section 5.06  Notification of Certain Matters. From and after the date
of this Agreement until the Effective Time, each of the Parties hereto shall
promptly notify the other Parties hereto of:

        (a)     the occurrence, or non-occurrence, of any event the occurrence
or non-occurrence of which would be reasonably likely to cause any
(i) representation or warranty contained in this Agreement to be (x) in the case
of any such representation or warranty qualified by any materiality qualifier
(including Company Material Adverse Effect), untrue or inaccurate or (y) in the
case of any other such representation of warranty, untrue or inaccurate in any
material respect or (ii) any material covenant or any condition to the
obligations of any of the Parties to consummate the Transactions not to be
complied with or satisfied;

        (b)     the failure of any of the Parties hereto to comply with or
satisfy any material covenant, condition or agreement to be complied with or
satisfied by it pursuant to this Agreement;

        (c)     the receipt of any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the Transactions;

        (d)     the receipt of any notice or other communication from any
Governmental Authority in connection with the Transactions; and



31



--------------------------------------------------------------------------------



        (e)     any actions, suits, claims, investigations or proceedings
commenced or, to the knowledge of the Party, threatened against, relating to or
involving or otherwise affecting the Company, Parent or Subco, which relates to
the consummation of the Transactions,

        in each case, to the extent such event or circumstance is or becomes
known to the Party required to give such notice; provided, however, that the
delivery of any notice pursuant to this Section 5.06 shall not be deemed to be
an amendment of this Agreement or any Section in the Disclosure Schedule and
shall not cure any breach of any representation or warranty requiring disclosure
of such matter prior to the date of this Agreement.

        Section 5.07  Public Announcements. Subject to the following sentences,
Parent, Subco and the Company shall consult with each other before issuing, or
permitting any of their respective agents to issue, any press release or
otherwise making, or permitting any such agent to make, any public statements
with respect to this Agreement, the Arrangement or any other Transaction. Prior
to the Closing, Parent, Subco and the Company shall not issue, or permit any of
their respective agents to issue, any such press release or make, or permit any
such agent to make, any such public statement without the prior consent of the
other (which consent shall not be unreasonably withheld or delayed), except as
may be required by Law, Nasdaq or TSX and, in such case, shall give prior
written notice to, and consult with, all the Parties hereto (and provide the
other Parties with a reasonable opportunity to review and comment thereon) prior
to such release or statement being issued. The Parties shall agree on the text
of joint press releases by which Parent, Subco and the Company will announce,
directly or through their respective agents, the execution of this Agreement and
the completion of the Arrangement.

        Section 5.08  Shareholder Approval. Subject to Section 5.04, the Company
shall take all action necessary or advisable, subject to applicable Law and its
Organizational Documents, to obtain the requisite approval of the Arrangement by
the Shareholders.

        Section 5.09  Securities Exchange Filings. Unless an exemption shall be
expressly applicable, or unless the other Parties agree otherwise in writing,
the Company, Parent and Subco will file with the Canadian Securities
Authorities, the SEC, the other Governmental Authorities, Nasdaq and TSX, all
reports and notices required to be filed by each of them pursuant to the rules
and regulations thereunder (including, without limitation, all required
financial statements). Such reports, notices and other information shall comply
in all material respects with all of the requirements of such rules and
regulations, and when filed, will not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

        Section 5.10  Stock Purchase Plans. The Company shall immediately
suspend and shall not accept any further payroll contributions under the Stock
Purchase Plans after the date hereof. The Company shall take all necessary
actions to permit participants under the Stock Purchase Plans to purchase
Company Common Shares prior to the Effective Time with contributions made under
the Stock Purchase Plans on or prior to the date hereof (or to obtain a refund
of such amounts) and to cause the termination of the Stock Purchase Plans and
all rights thereunder as of the Effective Time.



32



--------------------------------------------------------------------------------



        Section 5.11  Company Stock Options. The Company shall provide each
Optionholder with a letter (together with the Information Circular) providing
the notice contemplated by section 11.3 of the Company Stock Option Plans
stating, among other things, that the Company Stock Options held by such
Optionholder have been conditionally accelerated pending completion of the
Arrangement, and providing each Optionholder with an election to (i)
conditionally exercise its Company Stock Options (subject to the completion of
the Arrangement) for Company Common Shares on payment by such Optionholder of
the exercise price by check in accordance with section 8.2(a) of the Company
Stock Option Plans or (ii) transfer to the Company all (but not less than all)
of its Company Stock Options in exchange for a cash payment from the Company
equal to the amount (if any) per Company Stock Option by which the Purchase
Price exceeds the exercise price of such Company Stock Option. The Company shall
not allow Optionholders to exercise Company Stock Options pursuant to sections
8.2(b) or 8.2(c) of the Company Stock Option Plans.

        Section 5.12  Further Assurances. Each of the Parties shall execute such
documents and other papers and take or cause to be taken such further action as
may be reasonably required to carry out the provisions hereof and to consummate
and make effective, as promptly as practicable, the Arrangement and the other
Transactions. Subject to the terms and conditions of this Agreement, each Party
shall use reasonable best efforts to satisfy each of its covenants and
obligations under this Agreement and to satisfy each condition to Closing it is
required to satisfy hereunder.


ARTICLE VI
CONDITIONS TO THE ARRANGEMENT

        Section 6.01  Conditions to the Obligations of Each Party. The
obligations of the Company, Parent and Subco to complete the Arrangement and to
file the articles of arrangement to give effect to the Arrangement are subject
to the satisfaction of the following conditions (or, if permitted by applicable
Law, waiver by the Party for whose benefit such conditions exist):

        (a)     the Arrangement Resolution shall have been approved by
Shareholders at the Meeting in accordance with Section 2.05;

        (b)     the Interim Order and the Final Order shall have been obtained
in form and substance reasonably satisfactory to each of Parent, Subco and the
Company and shall not have been set aside or modified in a manner that is
reasonably unacceptable to such Party on appeal or otherwise;

        (c)     the articles of arrangement relating to the Arrangement shall be
in form and substance reasonably satisfactory to Parent, Subco and the Company;

        (d)     no order, statute, rule, regulation, executive order, stay,
decree, judgment or injunction shall have been enacted, entered, issued,
promulgated or enforced by any Governmental Authority or a court of competent
jurisdiction which has the effect of prohibiting the completion of the
Arrangement; and



33



--------------------------------------------------------------------------------



        (e)     all necessary and material governmental and regulatory
clearances, consents, or approvals shall have been received on terms reasonably
satisfactory to each of Parent, Subco and the Company.

        Section 6.02   Conditions to the Obligations of Parent and Subco. The
obligations of each of Parent and Subco to complete the Arrangement are subject
to the satisfaction or, if permitted by applicable Law, waiver by Parent and
Subco of the following further conditions:

        (a)      (i) the Company shall have performed in all material respects
all of its covenants, agreements and obligations hereunder required to be
performed by it at or prior to the Effective Time; (ii) each of the
representations and warranties of the Company contained in this Agreement shall
be true and correct in all material respects (except that each representation
and warranty qualified by materiality or by Company Material Adverse Effect
shall be true in all respects) as of the Closing Date as if made at and as of
such time, except to the extent that a representation or warranty is made as of
a specific date, in which case, such representation or warranty shall be true
and correct in all material respects (except that each representation and
warranty qualified by materiality or by Company Material Adverse Effect shall be
true in all respects) as of such date; and (iii) Parent and Subco shall have
received a certificate signed by an executive officer of the Company as to the
satisfaction of the conditions set forth in this Section 6.02(a);

        (b)      since the date of this Agreement, no event shall have occurred
which has or which would reasonably be expected to have a Company Material
Adverse Effect;

        (c)      the number of Company Common Shares held by the Shareholders
who have exercised their Dissent Rights shall not exceed 5% of the aggregate
number of Company Common Shares outstanding on the date hereof;

        (d)      Parent and Subco shall have received a release from the Company
Financial Advisor and Bear Stearns & Co. Inc. releasing the Company from all
obligations under the engagement letters entered into between such parties and
confirming that all amounts due to it by the Company have been paid in full and
otherwise in form and substance reasonably satisfactory to Parent and Subco;

        (e)      the Company shall have obtained all consents, authorizations,
approvals and waivers from third parties that are set forth on Section 2.06(a),
Section 2.06(b) and Section 2.15 of the Disclosure Schedule;

        (f)      no act, action, suit or proceeding shall have been threatened
or taken before or by any Governmental Authority or Person, whether or not
having the force of Law, and no Law shall have been proposed, enacted,
promulgated or applied, in either case:

          (i)       to cease trade, enjoin, prohibit or impose adverse
limitations or conditions on the consummation of the Arrangement or on the right
of Subco to own or exercise full rights of ownership of the Company Common
Shares to be acquired by it under the Arrangement; or



34



--------------------------------------------------------------------------------



          (ii)       which, if the Arrangement was consummated, would impose
limitations, restrictions or conditions on the business or operations of Parent,
Subco, the Company or any of its Subsidiaries, or otherwise impose material
fines or penalties on Parent, Subco, the Company or any of its Subsidiaries;


        (g)      Parent and Subco shall have received reasonably satisfactory
evidence that the Company and its Subsidiaries, taken as a whole, (i) shall have
at least $20,000,000 of freely available cash and cash equivalents immediately
prior to the Effective Time (after giving effect to the payment of all Company
Transaction Expenses incurred or expected to be incurred in connection with the
consummation of the Transactions) and (ii) shall have at least $12,500,000 of
cash that is available to Parent and Subco to satisfy, in part, their
obligations pursuant to this Agreement and the Plan of Arrangement;

        (h)      the Company shall have delivered to Parent: (i) good standing
certificates of the Company from its jurisdiction of incorporation and each
jurisdiction where it is qualified to conduct business, dated within ten (10)
days prior to the Effective Time; (ii) a certified copy of the resolutions of
the Board of Directors of the Company approving the Transactions; (iii) a
certified copy of the Company’s Organizational Documents; and (iv) such other
documents relating to the transactions contemplated by this Agreement as Parent
or Subco may reasonably request;

        (i)      the Company shall have (i) prepared and mailed corrective
filings pursuant to the Employee Plans Compliance Resolution System with respect
to any delinquent amendments required to be made by law, including, without
limitation, EGTRRA, to the Mobile Data Solutions, Inc. 401(k) Savings Plan and
the Alliance Systems, Inc. Employee Stock Ownership and Investment Plan during
the period between the date of termination of such plans and the date of final
distribution of the assets of such plans and (ii) paid all expenses, fees and
penalties associated therewith; and

        (j)      at least thirty (30) of the employees set forth in Section
2.25(c) of the Disclosure Schedule shall have entered into a confidentiality and
work product agreement with the Company and/or its Subsidiaries substantially in
the form attached hereto as Exhibit C; provided, that any deviations from the
form of the agreement attached hereto as Exhibit C shall be reasonably
acceptable to Parent and Subco.

        Section 6.03  Conditions to the Obligations of the Company. The
obligations of the Company to complete the Arrangement are subject to the
satisfaction or, if permitted by applicable Law, waiver by the Company, as the
case may be, of the following further conditions:

        (a)     (i) Parent and Subco shall have performed in all material
respects all of their respective covenants, agreements and obligations hereunder
required to be performed by them at or prior to the Effective Time; (ii) each of
the representations and warranties of Parent and Subco contained in this
Agreement shall be true and correct all material respects (except that each
representation and warranty qualified by materiality shall be true in all
respects) as of the Closing Date as if made at and as of such time, except to
the extent that a representation or warranty is made as of a specific date, in
which case, such representation or warranty shall be true and correct in all
material respects (except that each representation and warranty qualified



35



--------------------------------------------------------------------------------



by materiality shall be true in all respects) as of such date; and (iii) the
Company shall have received a certificate signed by an executive officer of
Parent and Subco as to the satisfaction of the conditions set forth in this
Section 6.03(a).

        (b)     Parent and Subco have the funds necessary to consummate the
Transactions.

        Section 6.04   Merger of Conditions. The conditions set out in Section
6.01, Section 6.02 and Section 6.03 shall be conclusively deemed to have been
satisfied, waived or released upon issuance of a certificate of arrangement in
respect of the Arrangement under the CBCA. The Company acknowledges and agrees
that it shall have no right to file articles of arrangement unless such
conditions have been satisfied, fulfilled or waived.


ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER

        Section 7.01   Termination. This Agreement may be terminated and the
Arrangement may be abandoned at any time prior to the Effective Time,
notwithstanding any requisite approval by the Shareholders of the Arrangement:

        (a)     by written consent of Parent, Subco and the Company;

        (b)     by Parent, Subco or the Company if (i) any court of competent
jurisdiction in the United States or Canada or any other Governmental Authority
shall have issued an order (other than a temporary restraining order), decree or
ruling, or taken any other action, restraining, enjoining or otherwise
prohibiting the completion of the Arrangement (provided, however, that no Party
may terminate this Agreement pursuant to this Section 7.01(b) prior to October
31, 2005 if the Party subject to such order, decree or ruling is using its
commercially reasonable efforts to have such order, decree or ruling removed,
unless such order, decree or ruling shall have become final and non-appealable),
or (ii) the Effective Time shall not have occurred on or before October 31,
2005; provided, that the right to terminate this Agreement under this Section
7.01(b) shall not be available to any Party whose breach of any obligation under
this Agreement has been the cause of or resulted in the failure of the Effective
Time to occur on or before such date;

        (c)     by Parent, Subco or the Company if the Meeting shall have been
held and the Shareholders shall have failed to approve the Arrangement at the
Meeting; provided, that the right to terminate this Agreement under this Section
7.01(c) shall not be available to the Company if its breach of any obligation
under this Agreement has been the cause of or resulted in the failure to obtain
such approval by the Shareholders;

        (d)     by Parent or Subco if the Board of Directors of the Company or
any committee thereof (i) shall withdraw, modify or change in a manner adverse
to Parent or Subco, or refrain from giving its approval or recommendation of the
Arrangement or any of the Transactions, (ii) recommends a Competing Transaction
with respect to the Company to the Securityholders pursuant to Section 5.04 or
(iii) fails to reaffirm its recommendation of the Arrangement by press release
not later than the third (3rd) Business Day after the public announcement of a
Competing Transaction (or, in the event that the Meeting will be scheduled to



36



--------------------------------------------------------------------------------



commence within such period, at least one (1) Business Day prior to the
scheduled date of the Meeting); provided, however, that any such reaffirmation
made by the Company shall not prevent or preclude the Board of Directors from
fulfilling its fiduciary duties pursuant to, and as permitted under, Section
5.04 in respect of any Competing Transaction; it being acknowledged that, in the
event that a reaffirmation is made by the Board of Directors in accordance with
this Section 7.01 following the public announcement or commencement of any
Competing Transaction, neither Parent nor Subco shall have the right to
terminate this Agreement under this Section 7.01(d) (and no Fee or Reimbursable
Expenses shall be payable under Section 7.03) unless and until the Company
exercises its right to terminate this Agreement pursuant to Section 5.04(b);

        (e)     by the Company upon a breach of any representation, warranty,
covenant or agreement set forth in this Agreement such that the condition set
forth in Section 6.03(a) would not be satisfied; provided, however, that, if
such breach is curable by Parent or Subco through the exercise of its
commercially reasonable efforts and Parent or Subco continues to exercise such
commercially reasonable efforts, the Company may not terminate this Agreement
under this Section 7.01(e) unless such breach is not cured within 30 days from
the date on which the Company delivers to Parent or Subco written notice setting
forth in reasonable detail the circumstances giving rise to such breach;

        (f)     by Parent or Subco upon a breach of any covenant or agreement
set forth in this Agreement such that the condition set forth in Section
6.02(a)(i) would not be satisfied; provided, however, that, if such breach is
curable by the Company through the exercise of its commercially reasonable
efforts and the Company continues to exercise such commercially reasonable
efforts, Parent or Subco may not terminate this Agreement under this Section
7.01(f) unless such breach is not cured within 30 days from the date on which
Parent or Subco delivers to the Company written notice setting forth in
reasonable detail the circumstances giving rise to such breach;

        (g)     by Parent or Subco upon a breach of any representation or
warranty set forth in this Agreement such that the condition set forth in
Section 6.02(a)(ii) would not be satisfied; provided, however, that, if such
breach is curable by the Company through the exercise of its commercially
reasonable efforts and the Company continues to exercise such commercially
reasonable efforts, Parent or Subco may not terminate this Agreement under this
Section 7.01(g) unless such breach is not cured within 30 days from the date on
which Parent or Subco delivers to the Company written notice setting forth in
reasonable detail the circumstances giving rise to such breach;

        (h)     by Parent or Subco upon a breach of the Support Agreement by
Dysthe; or

        (i)     by the Company in accordance with Section 5.04(b).

        Section 7.02   Method of Termination; Effect of Termination.

        (a)     Any such right of termination hereunder shall be exercised by
written notice of termination given by the terminating Party to the other
Parties hereto in the manner hereinafter provided in Section 8.03.



37



--------------------------------------------------------------------------------



        (b)     Except as provided in Section 8.01, in the event of the
termination of this Agreement pursuant to Section 7.01, this Agreement shall
forthwith become void, there shall be no liability under this Agreement on the
part of any of the Parties hereto or any of their respective officers or
directors and all rights and obligations of any Party hereto shall cease, except
for (i) fraud or intentional misrepresentation and (ii) as set forth in Section
7.03; provided, however, that nothing herein shall relieve any Party from
liability for, or be deemed to waive any rights of specific performance of this
Agreement or other equitable remedy available to a Party by reason of any breach
by the other Party or Parties of this Agreement.

        Section 7.03   Payments on Termination.

        (a)     In the event that this Agreement is terminated pursuant to
Section 7.01(d), Section 7.01(f), Section 7.01(h) or Section 7.01(i), the
Company shall, within five (5) Business Days of such termination, pay (or direct
the payment to) Subco (or its designee) by wire transfer of immediately
available funds to the account(s) specified by Subco, an amount in cash equal to
$3,500,000 (the “Fee”); provided, however, that if the Company terminates this
Agreement pursuant to Section 7.01(i), then notwithstanding the foregoing, the
Company shall be required to pay (or direct the payment of) the foregoing
amounts to Subco (or their designee) as a condition precedent to the
effectiveness of such termination as provided in Section 5.04(b).

        (b)     In the event that this Agreement is terminated pursuant to
Section 7.01(g), the Company shall, within five (5) Business Days of such
termination, pay (or direct the payment of) the Fee to Subco (or its designee)
by wire transfer of immediately available funds to the account(s) specified by
Subco; provided, however, that if (x) the termination of this Agreement is
attributable to a breach by the Company of any Specific Representation that was
true and correct in all respects as of the date hereof but ceases to be true and
correct after the date hereof such that the condition set forth in Section
6.02(a)(ii) would not be satisfied and (y) the Company has not otherwise
breached any other representation, warranty, covenant or agreement set forth in
this Agreement, then the Company shall, within five (5) Business Days of such
termination, pay (or direct the payment to) Subco (or its designee) by wire
transfer of immediately available funds to the account(s) specified by Subco, an
amount in cash equal to $2,000,000.

        (c)     In the event that this Agreement is terminated pursuant to
clause (ii) of Section 7.01(b) as a result of the failure of the conditions set
forth in Section 6.02(d), Section 6.02(g) or Section 6.02(j) from being
satisfied, then the Company shall, within five (5) Business Days after this
Agreement is terminated (whether by Parent, Subco or the Company), pay (or
direct the payment to) Subco (as its designee) by wire transfer of immediately
available funds to the account(s) specified by Subco, an amount in cash equal to
$2,000,000.

        (d)     In the event that this Agreement is terminated pursuant to
Section 7.01(c), then the Company shall, within five (5) Business Days after
this Agreement is terminated (whether by Parent, Subco or the Company), pay (or
direct the payment to) Subco (or its designee) by wire transfer of immediately
available funds to the account(s) specified by Subco, an amount in cash equal to
$2,000,000; provided, that in the event that the Company consummates a Competing
Transaction or enters into a definitive agreement or letter of intent for a
Competing Transaction within 12 months following the date that this Agreement is
terminated,



38



--------------------------------------------------------------------------------



then the Company shall, on the date such Competing Transaction is consummated or
such definitive agreement or letter of intent is entered into, as the case may
be, pay (or direct the payment to) Subco (or its designee) by wire transfer of
immediately available funds to the account(s) specified by Subco, an additional
amount in cash equal to $1,500,000; provided, further, that in the event that
(x) a Competing Transaction shall have been made known to the Shareholders
generally or have been made directly to the Shareholders generally or any Person
shall have publicly announced an intention to make a proposal for a Competing
Transaction and such Competing Transaction or announced intention shall not have
been withdrawn prior to the Meeting, (y) the Arrangement is not approved by the
Shareholders at the Meeting and this Agreement is terminated pursuant to Section
7.01(c) and (z) within 18 months following such termination, the Company
consummates a Competing Transaction or enters into a definitive agreement or
letter of intent for a Competing Transaction, then the Company shall, on the
date such Competing Transaction is consummated or such definitive agreement or
letter of intent is entered into, as the case may be, pay (or direct the payment
to) Subco (or its designee) by wire transfer of immediately available funds to
the account(s) specified by Subco, an additional amount in cash equal to
$1,500,000.

        (e)     In the event that this Agreement is terminated pursuant to
Section 7.01(e), then Parent shall, within five (5) Business Days of such
termination, pay (or direct the payment of) an amount in cash equal to the
aggregate amount of the reasonable costs, fees and expenses incurred in
connection with the negotiation, preparation and execution of this Agreement and
the pursuit of the Transactions (including reasonable fees and expenses of
legal, accounting and financial advisors), in each case, as such expenses may be
estimated by the Company in good faith prior to the date of such payment,
subject to an adjustment payment between the Parties upon the Company’s
definitive determination of such expenses; provided, that such amounts shall not
exceed $750,000 in the aggregate. Any such payment shall be by wire transfer of
immediately available funds to account(s) specified by the Company.

        (f)     In the event that this Agreement is terminated pursuant to
Section 7.01(a) or Section 7.01(b) (other than as described in Section 7.03(c)),
all expenses incurred by the Parties shall be borne solely and entirely by the
Party which has incurred the same.

        Section 7.04  Amendment. This Agreement may be amended by written
agreement of the Parties hereto at any time before or after the holding of the
Meeting but not later than the Effective Date without, subject to applicable
Law, further notice to or authorization from the Securityholders. The Parties
mutually agree that, subject to any requirements imposed by the Interim Order or
the Final Order, if a Party proposes any amendment or amendments to this
Agreement or to the Plan of Arrangement, the other Parties will act reasonably
in considering such amendment and, if the other Parties and the Securityholders
are not prejudiced by reason of any such amendment, the other Parties will
cooperate in a reasonable fashion with the Party proposing the amendment so that
such amendment can be effected subject to applicable Law and the rights of the
Securityholders.

        Section 7.05  Waiver. At any time prior to the Effective Time, any Party
hereto may (i) extend the time for the performance of any obligation or other
act of any other Party hereto, (ii) waive any inaccuracy in the representations
and warranties of the other Party contained herein or in any document,
certificate or writing delivered by the other Party pursuant



39



--------------------------------------------------------------------------------



hereto and (iii) waive compliance with any agreement or condition to its
obligations (other than the conditions set forth in paragraphs (a) and (d) of
Section 6.01) contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by such Party or Parties to be
bound thereby or pursuant to Section 6.04.


ARTICLE VIII
GENERAL PROVISIONS

        Section 8.01  Non-Survival of Representations, Warranties and
Agreements. The representations, warranties and agreements in this Agreement and
any certificate delivered pursuant hereto by any Person shall terminate at the
Effective Time or upon the termination of this Agreement pursuant to Section
7.01, as the case may be, except that the agreements set forth in Section 5.02,
Section 5.05 and Section 5.12 shall survive the Effective Time indefinitely (or
until the earlier termination in accordance with the terms thereof), and those
set forth in Section 5.07, Section 7.03 and Section 7.05 and this Article VIII
shall survive termination indefinitely.

        Section 8.02  Expenses. Except as provided in Section 7.03, all fees,
costs and expenses incurred by the Parties shall be borne solely and entirely by
the Party which has incurred the same. For the avoidance of doubt, all expenses
related to printing and mailing of the Information Circular and other regulatory
filing fees incurred by the Company or any of its Subsidiaries in connection
with the Transactions shall be deemed to have been incurred by the Company.

        Section 8.03  Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
or by a nationally recognized overnight courier service to the respective
parties at the addresses set forth below (or at such other address for a Party
as shall be specified in a notice given in accordance with this Section 8.03).
The date of receipt of any such notice or other communication if delivered
personally shall be deemed to be the date of delivery thereof, or if sent by
facsimile transmission, the date of such transmission if sent during normal
business hours on a Business Day, failing which it shall be deemed to have been
received on the next Business Day.

  if to Parent or Subco:


  Fortezza Holdings S.a.r.l.
c/o Mercuria Services S.A.
8-10, rue Mathias Hardt
BP 3023
L-1030 Luxembourg
Telecopy: +352 48 06 31
Attention: Alain Peigneux and Catherine Koch


  and



40



--------------------------------------------------------------------------------



  Beech Investment Corp.
c/o Farris Vaughan
700 West Georgia Street, 25th Floor
Vancouver, British Columbia
V7Y 1B3
Telecopy: (604) 661-9349
Attention: Dean O'Leary


  with copies (that will not constitute notice to Parent or Subco) to:


  Vista Equity Partners
150 California Street, 19th Floor
San Francisco, CA 94111
Telecopy: (415) 765-6666
Attention: Brian N. Sheth


  and


  Kirkland & Ellis LLP
Citicorp Center
153 East 53rd Street
New York, New York 10022-4611
Telecopy: (212) 446-4900
Attention: Eunu Chun, Esq.


  and


  Davies Ward Phillips & Vineberg LLP
1 First Canadian Place, 44th Floor
Toronto, Ontario
Canada M5X 1B1
Telecopy: (416) 863-0871
Attention: Patricia Olasker, Esq.


  if to the Company:


  MDSI Mobile Data Solutions Inc.
10271 Shellbridge Way
Richmond BC
Canada V6X 2W8
Telecopy: (604) 207-6062
Attention: Eric Dysthe




41



--------------------------------------------------------------------------------



  with copies (that will not constitute notice to the Company) to:


  Dorsey & Whitney LLP
U.S. Bank Centre
1420 Fifth Avenue
Seattle, Washington 98101
Telecopy: (206) 903-8820
Attention: Randal R. Jones, Esq.


  and


  Davis & Company LLP
2800 Park Place
666 Burrard Street
Vancouver, B.C. V6C 2Z7
Telecopy: (604) 605-3797
Attention: Don Collie, Esq.


        Section 8.04   Certain Definitions. For purposes of this Agreement, the
term:

        “$” means the lawful money of the United States, unless otherwise
specified.

        “Accounting Changeover” has the meaning set forth in Section 2.07(b).

        “Affiliate” of a specified Person means a Person who directly or
indirectly through one or more intermediaries Controls, is controlled by, or is
under common control with, such specified Person.

        “Agreement” has the meaning as set forth in the first paragraph.

        “Arrangement” means the proposed arrangement involving Subco, the
Company and the Securityholders under the provisions of section 192 of the CBCA,
on the terms and subject to conditions set forth in the Plan of Arrangement and
all amendments thereto made in accordance with Section 7.04 hereof and Article 5
of the Plan of Arrangement or upon the direction of the Court in the Final
Order.

        “Arrangement Resolution” means the special resolution to be passed by
the Shareholders at the Meeting approving the Arrangement.

        “Benefit Plan” has the meaning as set forth in Section 2.24(a).

        “Business Day” means any day other than a Saturday, Sunday or a day on
which banks in Vancouver, British Columbia or San Francisco, California are
authorized or required by Law to be closed for business.

        “Canadian GAAP” has the meaning as set forth in Section 2.07(b).



42



--------------------------------------------------------------------------------



        “Canadian Securities Authorities” means the securities commissions and
similar regulatory authorities in each of the provinces and territories of
Canada.

        “CBCA” means the Canadian Business Corporations Act, R.S.C. 1985, c.
C-44, as amended.

        “COBRA” has the meaning as set forth in Section 2.24(f).

        “Code” means the Internal Revenue Code of 1986, as amended.

        “Company” has the meaning as set forth in the recitals.

        “Company Common Shares” has the meaning set forth in the recitals.

        “Company Documents” has the meaning set forth in Section 2.07(a).

        “Company Financial Advisor” has the meaning set forth in Section 2.11.

        “Company Financial Statements” has the meaning set forth in Section
2.07(b).

        “Company Material Adverse Effect” has the meaning set forth in Section
2.01.

        “Company Software” has the meaning set forth in Section 2.25(e).

        “Company Stock Option Plans” means, collectively, the stock option plans
of the Company, including the 1995 Stock Option Plan, the 1996 Stock Option
Plan, the 1997 Stock Option Plan, the 1998 Stock Option Plan, the 1999 Stock
Option Plan and the 2000 Stock Option Plan, as such plans may be amended from
time to time.

        “Company Stock Options” means options exercisable for Company Common
Shares granted prior to the Effective Date pursuant to the Company Stock Option
Plans.

        “Company Transaction Expenses” means the sum of (i) all fees,
commissions, costs and expenses incurred or payable by the Company or any of its
Subsidiaries (including amounts payable to Bear Stearns & Co. Inc.) in
connection with the negotiation, preparation and execution of this Agreement and
the consummation of the Transactions (excluding the (A) fees and expenses of
Company Financial Advisor in an amount not to exceed $320,000 in the aggregate,
(B) fees and expenses of Bear Stearns & Co. Inc. in an amount not to exceed
$1,600,000 in the aggregate, (C) fees and expenses of legal counsel retained by
the Company or its Board of Directors (or the special committee thereof) in an
amount not to exceed $500,000 in the aggregate, (D) the costs of providing the
D&O Tail Insurance in accordance with Section 5.05(b), (E) the amount of
severance payable under the agreement set forth as item 1 in Section 2.21 of the
Disclosure Schedule as a result of the consummation of the Transactions in an
amount not to exceed CAD$220,000 and (F) to the extent that all of the
conditions set forth in Section 6.01 and Section 6.02 (other than Section
6.02(g)) have been satisfied, the costs attributable to satisfying such
conditions in an amount not to exceed $50,000 in the aggregate), and (ii) all
severance payments required to be made to officers, employees or consultants of
the Company or any of its Subsidiaries that arise solely as a result of the
consummation of the



43



--------------------------------------------------------------------------------



Transactions and without the requirement of notice or satisfaction of any other
conditions precedent.

        “Competing Notice” has the meaning as set forth in Section 5.04(b).

        “Competing Transaction” has the meaning as set forth in Section 5.04(a).

        “Competition Act” means the Competition Act (Canada), as amended.

        “Confidentiality Agreement” means the Mutual Non-Disclosure Agreement
dated March 29, 2005 between Vista Equity Fund II, L.P. and the Company, as it
may be amended from time to time.

        “Contracts” has the meaning as set forth in Section 2.17.

        “Control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly or as trustee or executor,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.

        “Court” means the Supreme Court of British Columbia.

        “Covered Parties” has the meaning as set forth in Section 5.05(b).

        “D&O Tail Insurance” has the meaning as set forth in Section 5.05(b).

        “Director” means the Director appointed pursuant to section 260 of the
CBCA.

        “Disclosure Schedule” has the meaning set forth in the first paragraph
of Article II.

        “Dissent Rights” means the right of a Shareholder to dissent in respect
of the Arrangement pursuant to the procedures set forth in section 190 of the
CBCA, Section 3.1 of the Plan of Arrangement, the Interim Order and the Final
Order.

        “Dysthe” has the meaning set forth in the recitals.

        “Effective Date” means the effective date of the Arrangement, being the
date shown on the certificate of arrangement to be issued by the Director under
the CBCA giving effect to the Arrangement.

        “Effective Time” means 12:01 a.m. (Vancouver time) on the Effective
Date.

        “Environmental and Safety Laws” shall mean, whenever enacted or in
effect, all United States (federal, state or local), Canadian (federal,
provincial or local) and foreign statutes, regulations, ordinances and similar
provisions having the force or effect of law, all judicial and administrative
orders and determinations, all contractual obligations and all common law
concerning public health and safety, worker health and safety, and pollution or
protection of the environment.



44



--------------------------------------------------------------------------------



        “ERISA” has the meaning as set forth in Section 2.24(a).

        “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

        “Fee” has the meaning set forth in Section 7.03(a).

        “Final Order” means the final order of the Court approving the
Arrangement, as such may be amended or modified by the highest court to which
appeal may be applied.

        “Governmental Authority” means any United States (federal, state or
local), Canadian (federal, provincial or local), foreign or supra-national
government, or governmental, regulatory or administrative authority, agency or
commission.

        “HSR Act” means the United States Hart-Scott Rodino Antitrust
Improvements Act of 1976, as amended.

        “ICA” means the Investment Canada Act (Canada), as amended, and the
rules and regulations thereunder.

        “Indebtedness” means at a particular time, without duplication, (i) any
obligations under any indebtedness for borrowed money (including, without
limitation, all obligations for principal, interest premiums, penalties, fees,
expenses, breakage costs and bank overdrafts thereunder), (ii) any indebtedness
evidenced by any note, bond, debenture or other debt security, (iii) any
commitment by which a Person assures a creditor against loss (including
contingent reimbursement obligations with respect to letters of credit),
(iv) any indebtedness pursuant to a guarantee to a creditor, (v) any obligations
under capitalized leases or with respect to which a Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or with respect
to which obligations a Person assures a creditor against loss, (vi) any
indebtedness secured by a Lien on a Person’s assets, (vii) any obligations under
capitalized leases or with respect to which a Person is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or with respect to which
obligations a Person assures a creditor against loss, and (viii) all obligations
for the deferred and unpaid purchase price of property or services (other than
trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice).

        “Information Circular” means the management information circular of the
Company (including the letter of transmittal included therewith) in the English
language seeking approval of the Arrangement Resolution to be sent to
Securityholders in connection with the Meeting.

        “Intellectual Property Rights” means, collectively, all patents, patent
applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof; all inventions (whether or not patentable and whether or not reduced to
practice) and improvements thereto; all trademarks, service marks, trade dress,
trade names, Internet domain names and corporate names, together with all
translations, adaptations, derivations and combinations thereof and including
all the goodwill associated therewith; all mask works; all copyrightable works
and all registered and unregistered statutory and common law copyrights; all
registrations, applications and renewals for any of the



45



--------------------------------------------------------------------------------



foregoing; all trade secrets, confidential information, ideas, formulae,
compositions, know-how, manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
improvements, proposals, technical and computer data, databases, documentation
and software (including source code and object code), financial business and
marketing plans, customer and supplier lists, pricing and cost information and
related information, marketing materials; all other proprietary and intellectual
property rights; and all copies and tangible embodiments thereof (in whatever
form or medium).

        “Interim Order” means the interim order of the Court to be issued
pursuant to the application referred to in Section 1.01.

        “International Plan” has the meaning as set forth in Section 2.24(b).

        “IRS” has the meaning as set forth in Section 2.24(b).

        “Knowledge” with respect to the Company, means the actual knowledge,
after reasonable investigation, of Erik Dysthe, Glenn Kumoi, Verne Pecho, Neil
McDonnell, Ronald Toffolo, David Fischer and Edward Yip.

        “Laws” has the meaning set forth in Section 2.06(a).

        “Leased Premises” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interest in real property held by the Company or any of its
Subsidiaries.

        “Leases” means all leases, subleases, licenses, concessions and other
agreements (written or oral) pursuant to which the Company or any Subsidiary
holds an interest in the Leased Premises, including the right to all security
deposits and other amounts and instruments deposited by or on behalf of the
Company or any Subsidiary thereunder.

        “Letter Agreement” means the letter agreement, dated May 25, 2005, by
and between the Company and Vista Equity Fund II, L.P.

        “Lien” shall mean, with respect to any property or asset, any mortgage,
pledge, security interest, lien (statutory or other), charge, encumbrance or
other similar restrictions or limitations of any kind or nature whatsoever on or
with respect to such property or asset.

        “Mailing Deadline” has the meaning set forth in Section 1.04(a).

        “Material Permit” has the meaning as set forth in Section 2.23.

        “MDSI Companies” has the meaning set forth in Section 5.03(b).

        “Meeting” means the special meeting of Shareholders to be called and
held for the purpose of considering the Arrangement Resolution and any
adjournment(s) or postponement(s) thereof.

        “Meeting Deadline” has the meaning set forth in Section 1.04(b).



46



--------------------------------------------------------------------------------



        “Nasdaq” means National Association of Securities Dealers Automated
Quotation.

        “Optionholder” means a holder of Company Stock Options.

        “Organizational Documents” has the meaning as set forth in Section 2.02.

        “Other Filings” has the meaning as set forth in Section 2.13.

        “Parent” has the meaning as set forth in the recitals.

        “Party or Parties” has the meaning set forth in recitals.

        “Permits” shall mean all franchises, licenses, authorizations,
approvals, permits, consents or other rights granted by an Governmental
Authority and all certificates of convenience or necessity, immunities,
privileges, licenses, concessions, consents, grants, ordinances and other
rights, of every character whatsoever required for the conduct of business and
the use of properties by the Company or any Subsidiary as currently conducted or
used.

        “Person” means an individual, corporation, limited liability company,
partnership, limited partnership, syndicate, person (including, without
limitation, a “Person” as defined in Section 13(d)(3) of the Exchange Act),
trust, association or entity or government, political subdivision, agency or
instrumentality of a government.

        “Personal Information” has the meaning set forth in Section 5.03(b).

        “Plan of Arrangement” means the plan of arrangement of the Company
substantially as set out in Exhibit A attached hereto and forming a part hereof
and all amendments thereto made in accordance with Section 7.04 hereof, Article
5 of the Plan of Arrangement, or upon the direction of the Court in the Final
Order.

        “Purchase Price” has the meaning set forth in the recitals.

        “Representatives” has the meaning set forth in Section 5.03(a).

        “Revised Proposal” has the meaning set forth in Section 5.04(b).

        “SEC” means the United States Securities and Exchange Commission.

        “Securities” means, collectively, the Company Common Shares and the
Company Stock Options.

        “Securities Act” means the United States Securities Act of 1933, as
amended.

        “Securities Laws” means, collectively, the CBCA, the Securities Act
(British Columbia), the Securities Act (Ontario), and the equivalent legislation
in the other provinces of Canada, the Securities Act and the Exchange Act, all
as now enacted or as the same may from time to time be amended, re-enacted or
replaced, and the applicable rules, national and local instruments, regulations,
rulings, orders, forms and written policies made or promulgated under



47



--------------------------------------------------------------------------------



such statutes and the published policies of regulatory authorities administering
such statutes, as well as the rules, regulations, by-laws and policies of the
TSX and Nasdaq.

        “Securityholders” means, collectively, the Shareholders and the
Optionholders.

        “Shareholder” means a holder of Company Common Shares.

        “Specific Representation” means a representation or warranty set forth
in Section 2.08(a), Section 2.08(b), Section 2.09(e), Section 2.09(f), Section
2.10, Section 2.17(d), Section 2.22(a), Section 2.25(b)(iv), Section
2.25(b)(vi), Section 2.25(b)(viii) or Section 2.26(a).

        “Stock Purchase Plans” means, collectively, all stock purchase plans of
the Company, including the 2002 Employee Stock Purchase Plan, as amended.

        “Subco” has the meaning as set forth in the recitals.

        “Subsidiary” or “Subsidiaries” of any Person means any corporation,
partnership, joint venture or other legal entity of which such Person (either
alone or through or together with any other Subsidiary), owns, directly or
indirectly, 50% or more of the stock or other equity interests, the holders of
which are generally entitled to vote for the election of the Board of Directors
or other governing body of such corporation or other legal entity.

        “Support Agreement” means, the agreement dated the date hereof and
attached hereto as Exhibit B, between Parent and Dysthe pursuant to which, among
other things, Dysthe has agreed on the terms and subject to the conditions
therein, irrevocably to support the Arrangement and to vote the Securities
beneficially owned by Dysthe, or in respect of which Dysthe controls or directs
the voting rights attaching thereto, in favor of the Arrangement Resolution.

        “Tax” or “Taxes” means federal, state, provincial, county, local,
foreign or other income, gross receipts, ad valorem, franchise, profits, sales
or use, transfer, registration, excise, utility, environmental, communications,
real or personal property, capital stock, license, payroll, wage or other
withholding, employment, social security, severance, stamp, occupation,
alternative or add-on minimum, estimated and other taxes of any kind whatsoever
(including deficiencies, penalties, additions to tax, and interest attributable
thereto) whether disputed or not.

        “Tax Return” means any return, information report or filing with respect
to Taxes, including any schedules attached thereto and including any amendment
thereof.

        “Transactions” means the transactions contemplated by this Agreement
(including the Arrangement).

      “TSX” means the Toronto Stock Exchange.

        “US GAAP” has the meaning as set forth in Section 2.07(b).

        “WARN Act” has the meaning as set forth in Section 2.22.



48



--------------------------------------------------------------------------------



        “Working Capital” means the current assets (excluding cash) of the
Company and its Subsidiaries minus the current liabilities of the Company and
its Subsidiaries, in each case, determined in accordance with US GAAP applied on
a consistent basis with the Company Financial Statements.

        Section 8.05  Interpretation. In this Agreement, unless a clear contrary
intention appears: (i) the singular number includes the plural number and vice
versa; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (iii) reference to
any agreement, document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (iv) reference to any Law means such Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Law means that provision of
such Law from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such section or other
provision; (v) “hereunder,”“hereof,” “hereto,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof; (vi) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (vii) references to “$" will be
references to United States Dollars; and (viii) references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto.

        Section 8.06  Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Arrangement is not affected in any manner materially adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
Arrangement be completed as originally contemplated to the fullest extent
possible.

        Section 8.07  Entire Agreement; Assignment. This Agreement (including
the exhibits hereto and the Disclosure Schedule, which are hereby incorporated
herein and made a part hereof for all purposes as if fully set forth herein)
constitute the entire agreement among the Parties with respect to the subject
matter hereof and supersede all prior agreements and undertakings, both written
and oral, among the Parties, or any of them, with respect to the subject matter
hereof, including the Letter Agreement. This Agreement shall not be assigned by
operation of law or otherwise without the prior written consent of the other
Parties, except that Parent or Subco may assign all or any of its rights and
obligations hereunder to any Affiliate of Parent or Subco or as security to any
financing source; provided, that no such assignment shall relieve the assigning
Party of its obligations hereunder if such assignee does not perform such
obligations.



49



--------------------------------------------------------------------------------



        Section 8.08  Parties in Interest. This Agreement shall be binding upon
and inure solely to the benefit of each Party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement (other than as intended under Section 5.05, which is intended
to be for the benefit of the Persons covered thereby and may be enforced by such
Persons).

        Section 8.09  Specific Performance. The Parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the Parties shall be
entitled, without the parting of a bond or other security, to an injunction or
injunctions to prevent breaches of this Agreement and to specific performance of
the terms hereof, in addition to any other remedy at law or in equity.

        Section 8.10  Governing Law; Jurisdiction; Waiver of Jury Trial. THE
PROVISIONS OF THIS AGREEMENT AND THE DOCUMENTS DELIVERED PURSUANT HERETO SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (EXCLUDING ANY CONFLICT OF LAW RULE OR PRINCIPLE THAT WOULD REFER TO THE
LAWS OF ANOTHER JURISDICTION). EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING THAT IS
OTHERWISE PERMITTED UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN
CONNECTION WITH THIS AGREEMENT, AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MUST BE BROUGHT AND/OR
DEFENDED IN SUCH COURT. EACH PARTY HERETO CONSENTS TO SERVICE OF PROCESS BY ANY
MEANS AUTHORIZED BY THE APPLICABLE LAW OF THE FORUM IN ANY ACTION BROUGHT UNDER
OR ARISING OUT OF THIS AGREEMENT, AND EACH PARTY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT EACH MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR
PROCEEDING ARISING HEREUNDER.

        Section 8.11  Headings. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.

        Section 8.12  Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different Parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

        Section 8.13  Construction. This Agreement and any documents or
instruments delivered pursuant hereto or in connection herewith shall be
construed without regard to the identity of the Person who drafted the various
provisions of the same. Each and every provision of this Agreement and such
other documents and instruments shall be construed as though all of



50



--------------------------------------------------------------------------------



the Parties participated equally in the drafting of the same. Consequently, the
Parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting Party shall not be applicable either to
this Agreement or such other documents and instruments.

        Section 8.14  Disclosure Schedule. The Disclosure Schedule is qualified
in its entirety by reference to the specific provisions of this Agreement, and
the matters set forth therein are not intended to constitute, and shall not be
construed to constitute, representations or warranties of the Company, except
and to the extent provided in this Agreement.

        Section 8.15  Confidentiality Agreement. Upon the consummation of the
Transactions, the Company acknowledges that the obligations of Vista Equity Fund
II, L.P. and its Affiliates under the Confidentiality Agreement shall be
terminated in all respects and shall be of no further force or effect.

* * * * *





51



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Parent, Subco and the Company have caused this
Arrangement Agreement to be executed as of the date first written above by their
respective officers thereunto duly authorized.

  MDSI MOBILE DATA SOLUTIONS INC.


By: /s/ Erik Dysthe                     
Name:  Erik Dysthe
Title:  Chair, President & CEO



Fortezza Holdings S.A.R.L.


By: /s/ Robert F. Smith                     
Name:     Robert F. Smith
Title: Managing Partner



BEECH INVESTMENT CORP.


By: /s/ Robert F. Smith                     
Name:     Robert F. Smith
Title: Managing Partner




--------------------------------------------------------------------------------




EXHIBIT A
TO THE ARRANGEMENT AGREEMENT DATED JULY 29, 2005
BETWEEN MDSI MOBILE DATA SOLUTIONS INC.,
FORTEZZA
HOLDINGS S.ÀR.L. AND BEECH INVESTMENT CORP.


PLAN OF ARRANGEMENT UNDER SECTION 192
OF THE CANADA BUSINESS CORPORATIONS ACT


ARTICLE 1
INTERPRETATION

1.1   Definitions


        In this Plan of Arrangement, unless something in the subject matter or
context is inconsistent therewith, the following terms shall have the respective
meanings set out below and grammatical variations of such terms shall have
corresponding meanings:

  “Acquiror” means Beech Investment Corp., a corporation existing under the
Business Corporations Act (British Columbia), S.B.C. 2002, c. 57;


  “Arrangement”means the arrangement under the provisions of section 192 of the
CBCA on the terms and conditions set forth in this Plan of Arrangement, subject
to any amendments or modifications hereto made in accordance with section 7.04
of the Arrangement Agreement and Article 5 hereof or the direction of the Court
in the Final Order;


  “Arrangement Agreement” means the arrangement agreement dated July 29, 2005
between Parent, Acquiror and the Company providing for, among other things, the
Arrangement, to which this Plan of Arrangement is attached as Exhibit A, and all
amendments, modifications and supplements thereto;


  “ArrangementResolution” means the special resolution passed by the
Shareholders at the Meeting approving the Arrangement;


  “Business Day” means any day other than a Saturday, Sunday or a day on which
banks in Vancouver, British Columbia or San Francisco, California are authorized
or required by law to be closed for business;


  “Cash-Out Election” means an election in respect of an Option pursuant to
which the Optionholder has duly elected (pursuant to the election form forwarded
by the Company to Optionholders or in such other manner as is reasonably
acceptable to the Company and Acquiror) to receive, in lieu of Common Shares,
cash from the Company in accordance with Subsection 2.2(c);


  “CBCA”means the Canada Business Corporations Act, R.S.C. 1985, c. C-44, as
amended;


  “Common Shares” means the common shares in the capital of the Company;



--------------------------------------------------------------------------------



-2-



  “Company”means MDSI Mobile Data Solutions Inc., a corporation existing under
the CBCA;


  “Court”means the Supreme Court of British Columbia;


  “Depositary”means Computershare Trust Company of Canada at its principal
office in Vancouver;


  “Dissent Rights” means the right of a Shareholder to dissent in respect of the
Arrangement Resolution pursuant to the procedures set forth in section 190 of
the CBCA, Section 3.1, the Interim Order and the Final Order;


  “Dissenting Shareholder” means a Shareholder who exercises such holder’s
Dissent Rights;


  “Effective Date” means the date the Arrangement is effective under the CBCA;


  “Effective Time”means 12:01 a.m. (Vancouver time) on the Effective Date;


  “Final Order” means the final order of the Court approving the Arrangement, as
such order may be amended or modified by the highest court to which an appeal
may be made;


  “Interim Order” means the interim order of the Court providing for, among
other things, the calling and holding of the Meeting;


  “Letter of Transmittal” means the letter of transmittal forwarded by the
Company to Shareholders, together with the management proxy circular in respect
of the Meeting, or such other equivalent form of letter of transmittal
reasonably acceptable to the Company and Acquiror;


  “Meeting”means the special meeting of Shareholders to be held for the purpose
of considering the Arrangement Resolution, and any adjournment(s) or
postponement(s) thereof;


  “Option”means an option to acquire Common Shares duly granted prior to the
Effective Date pursuant to the Stock Option Plans;


  “Optionholder”means a holder of Options;


  “Parent” means Fortezza Holdings S.ar.l., a societe a responsabilite limitee
existing under the laws of       Luxembourg;


  “Plan of Arrangement” means this plan of arrangement as the same may be
amended, modified or supplemented from time to time in accordance with section
7.04 of the Arrangement Agreement and Article 5 hereof or the direction of the
Court in the Final Order;


  “Securityholders”means, collectively, the Shareholders and the Optionholders;



--------------------------------------------------------------------------------



-3-



  “Shareholder”means a holder of Common Shares;


  “Stock Option Plans” means, collectively, all stock option plans of the
Company, including the 1995 Stock Option Plan, the 1996 Stock Option Plan, the
1997 Stock Option Plan, the 1998 Stock Option Plan, the 1999 Stock Option Plan
and the 2000 Stock Option Plan, as amended; and


  “Stock Purchase Plans” means, collectively, all stock purchase plans of the
Company, including the 2002 Employee Stock Purchase Plan, as amended.


1.2   Construction


              In this Plan of Arrangement, unless otherwise expressly stated or
the context otherwise requires:

  (a)   references to “herein”, “hereby”, “hereunder”, “hereof” and similar
expressions are references to this Plan of Arrangement and not to any particular
Article, Section or Subsection;


  (b)   references to an “Article”, “Section” or “Subsection” are references to
an Article, Section or Subsection of this Plan of Arrangement;


  (c)   words importing the singular shall include the plural and viceversa,
words importing gender shall include the masculine, feminine and neuter genders,
and references to a “person” or “persons” shall include individuals,
corporations, partnerships, associations, bodies politic and other entities, all
as may be applicable in the context;


  (d)   the use of headings is for convenience of reference only and shall not
affect the construction or interpretation hereof;


  (e)   the word “includes” or “including”, when following any general term or
statement, is not to be construed as limiting the general term or statement to
the specific items or matters set forth or to similar items or matters, but
rather as referring to all other items or matters that could reasonably fall
within the broadest possible scope of the general term or statement; and


  (f)   a reference to a statute or code includes every regulation made pursuant
thereto, all amendments to the statute or code or to any such regulation in
force from time to time, and any statute, code or regulation which supplements
or supersedes such statute, code or regulation.


1.3   Currency


             All references to currency herein are to United States dollars
unless otherwise specified.



--------------------------------------------------------------------------------



-4-



ARTICLE 2
THE ARRANGEMENT

2.1   Arrangement Agreement


        This Plan of Arrangement is made pursuant to the provisions of the
Arrangement Agreement and constitutes an arrangement as referred to in
section 192 of the CBCA.

2.2   The Arrangement


             Commencing at the Effective Time, subject to the Dissent Rights
referred to in Section 3.1, the following shall occur and be deemed to occur in
the following order without any further act or formality, with each transaction
or event being deemed to occur immediately after the occurrence of the
transaction or event immediately preceding it:

  (a)   Acquiror (or one of its Affiliates (as defined in the CBCA)) shall
provide a loan to the Company in an amount equal to the aggregate amount payable
by the Company pursuant to Subsection 2.2(c), with such loan to be evidenced by
a demand promissory note issued by the Company to the relevant lender.


  (b)   Each Option that becomes exercisable as a result of the Arrangement,
notwithstanding any contingent vesting provisions to which it might otherwise
have been subject, shall be deemed to be conditionally vested and exercisable
only as part of the Arrangement.


  (c)   Each Option in respect of which a valid Cash-Out Election has been made
shall be transferred by the Optionholder to the Company in exchange for a cash
payment from the Company equal to the amount (if any) by which $8.00 exceeds the
exercise price thereof (provided that if such exercise price is expressed in
Canadian dollars, it shall be converted to United States dollars on the basis of
the noon rate of exchange of the Bank of Canada on the Business Day immediately
preceding the Effective Date).


  (d)   Each Option that has not been duly exercised by the Optionholder prior
to the Effective Time or in respect of which a valid Cash-Out Election has not
been made shall be transferred by the Optionholder to Acquiror in exchange for a
cash payment from Acquiror equal to the amount (if any) by which $8.00 exceeds
the exercise price thereof (provided that if such exercise price is expressed in
Canadian dollars, it shall be converted to United States dollars on the basis of
the noon rate of exchange of the Bank of Canada on the Business Day immediately
preceding the Effective Date).


  (e)   All Options (whether or not then vested) and the Stock Option Plans
shall be cancelled and terminated and the Company shall have no liabilities or
obligations with respect to any Options or the Stock Option Plans, except
pursuant to Subsections 2.2(c) and 2.2(d).


  (f)   The Stock Purchase Plans and all subscription agreements thereunder
shall be cancelled and terminated and the Company shall have no liabilities or
obligations



--------------------------------------------------------------------------------



-5-



  with respect to the Stock Purchase Plans and all subscription agreements
thereunder.


  (g)   Each Common Share (other than those held by Dissenting Shareholders)
shall be transferred to and acquired by Acquiror in exchange for a cash payment
of $8.00 per Common Share.


  (h)   In respect of each Common Share transferred pursuant to Section 2.2(g),
the name of the Shareholder shall be removed from the register of Shareholders
and the name of Acquiror shall be added to the register of Shareholders.


ARTICLE 3
RIGHTS OF DISSENT

3.1   Rights of Dissent


             Registered holders of Common Shares may exercise Dissent Rights
pursuant to and in the manner set forth in section 190 of the CBCA and in this
Section 3.1 in connection with the Arrangement Resolution as the same may be
modified by the Interim Order or the Final Order; provided that, notwithstanding
subsection 190(5) of the CBCA, the written objection to the Arrangement
Resolution referred to in subsection 190(5) of the CBCA must be received by the
Company before 5:00 p.m. (Vancouver time) on the second Business Day preceding
the Meeting. Registered holders of Common Shares who duly exercise such Dissent
Rights and who:

  (a)   are ultimately entitled to be paid the fair value of their Common Shares
shall be deemed to have transferred such shares to Acquiror on the Effective
Date contemporaneously with the step of this Plan of Arrangement set out in
Subsection 2.2(g) being effective; or


  (b)   are ultimately not entitled to be paid the fair value for their Common
Shares shall be deemed to have participated in the Arrangement on the same basis
as any non-dissenting Shareholder as at and from the Effective Time,


but in no case shall the Company, Parent, Acquiror or any other person be
required to recognize such holders as holders of Common Shares after the
Effective Time, and the names of such holders shall be deleted from the register
of Shareholders as of the Effective Time. In addition to any other restrictions
in section 190 of the CBCA, none of the following shall be entitled to exercise
Dissent Rights: (i) Optionholders; and (ii) Shareholders who vote in favour of
the Arrangement Resolution.

ARTICLE 4
PAYMENT OF CONSIDERATION

4.1   Exchange of Certificates for Cash


        On the Effective Date, Acquiror shall deposit cash in immediately
available funds (at Vancouver) with the Depositary for the benefit of
Shareholders, in an amount sufficient to pay the aggregate consideration payable
pursuant to Subsection 2.2(g). From and after the



--------------------------------------------------------------------------------



-6-



deposit of such cash, the Depositary shall be considered to hold such funds for
the sole benefit of the Shareholders. Upon surrender to the Depositary for
cancellation of a certificate which immediately prior to the Effective Time
represented outstanding Common Shares that were exchanged for cash under this
Plan of Arrangement, together with a duly completed Letter of Transmittal and
such additional documents and instruments as the Depositary may reasonably
require, the holder of such surrendered certificate or other instrument shall be
entitled to receive in exchange therefor, and the Depositary shall deliver to
such holder, the cash which such holder has the right to receive pursuant to
Section 2.2(g).

        The cash deposited with the Depositary shall be held in an interest
bearing account, and any interest earned upon such funds shall be for the
account of Acquiror.

        Until surrendered as contemplated by this Section 4.1, each certificate
or other instrument which immediately prior to the Effective Time represented
Common Shares shall be deemed at all times after the Effective Time to represent
only the right to receive, upon surrender of such certificates, the cash payment
contemplated by this Section 4.1.

4.2   Lost Certificates


        In the event that any certificate which, immediately prior to the
Effective Time, represented one or more outstanding Common Shares transferred
pursuant to Section 2.2 shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the person claiming such certificate to
have been lost, stolen or destroyed, the Depositary will issue in exchange for
such lost, stolen or destroyed certificate, cash deliverable in accordance with
such holder’s Letter of Transmittal. When authorizing such payment in exchange
for such lost, stolen or destroyed certificate, the person to whom such cash is
to be delivered shall, as a condition precedent to the delivery of such cash,
give a bond satisfactory to Acquiror and the Depositary in such sum as Acquiror
may direct, or otherwise indemnify Acquiror in a manner satisfactory to
Acquiror, against any claim that may be made against Acquiror in respect of the
certificate alleged to have been lost, stolen or destroyed.

4.3   Payment to Optionholders


        On the Effective Date, the Company shall deposit cash in immediately
available funds (at Vancouver) with the Depositary in an amount sufficient to
pay the aggregate amount payable pursuant to Subsection 2.2(c) and Acquiror
shall deposit cash in immediately available funds (at Vancouver) with the
Depositary in an amount sufficient to pay the aggregate amount payable pursuant
to Subsection 2.2(d). From and after the transfer of the Options to the Company
pursuant to Subsection 2.2(c) and the transfer of the Options to Acquiror
pursuant to Subsection 2.2(d), the Depositary shall be considered to hold such
funds for the sole benefit of the Optionholders. Any interest earned upon such
funds shall be for the account of the Company. As soon as reasonably practicable
but in any event within five Business Days after the Effective Date, the
Depositary shall forward or cause to be forwarded by first class mail to each
Optionholder who is entitled to be paid consideration pursuant to Subsections
2.2(c) or 2.2(d) at the address set forth in the records of the Company, a
cheque representing the consideration to which such Optionholder is entitled to
pursuant to Subsections 2.2(c) or 2.2(d).



--------------------------------------------------------------------------------



-7-



4.4   Extinction of Rights


        If any Shareholder fails for any reason to deliver to the Depositary for
cancellation the certificates formerly representing Common Shares (or an
affidavit of loss and bond or other indemnity pursuant to Section 4.2), together
with such other documents or instruments required to effect the transfer of
Common Shares, on or before the third anniversary of the Effective Date, such
Shareholder shall be deemed to have donated and forfeited to Acquiror any cash,
net of any applicable withholding or other taxes, held by the Depositary in
trust for such Shareholder to which such Shareholder is entitled.

        At and after the Effective Time, any certificate formerly representing
Shares shall represent only the right to receive the consideration provided in
Subsection 2.2(g) or Section 3.1 in accordance with the Plan of Arrangement;
provided that such certificates shall, on the sixth anniversary of the Effective
Date, cease to represent a claim of any nature whatsoever and shall be deemed to
have been surrendered to Acquiror and shall be cancelled.

4.5   Withholding Rights


        The Company, Acquiror and the Depositary shall be entitled to deduct and
withhold from any consideration otherwise payable to any holder of Common Shares
or Options such amounts as the Company, Acquiror or the Depositary is required
or permitted to deduct and withhold with respect to such payment under the
Income Tax Act (Canada), the United States Internal Revenue Code of 1986 or any
provision of applicable federal, provincial, state, local or foreign tax law. To
the extent that amounts are so withheld, such withheld amounts shall be treated
for all purposes hereof as having been paid to the holder of the Common Shares
or Options in respect of which such deduction and withholding was made, provided
that such withheld amounts are actually remitted to the appropriate taxing
authority.

ARTICLE 5
AMENDMENTS

5.1   Amendments to Plan of Arrangement


         (a)        Acquiror and the Company reserve the right to amend, modify
and/or supplement this Plan of Arrangement at any time and from time to time
prior to the Effective Date, provided that each such amendment, modification
and/or supplement must be (i) set out in writing, (ii) approved by the other,
(iii) filed with the Court and, if made following the Meeting, approved by the
Court, and (iv) communicated to Securityholders if and as required by the Court.

         (b)        Any amendment, modification or supplement to this Plan of
Arrangement may be proposed by Acquiror or the Company at any time prior to or
at the Meeting (provided that the other shall have consented thereto) with or
without any other prior notice or communication, and if so proposed and accepted
by the persons voting at the Meeting (other than as may be required under the
Interim Order), shall become part of this Plan of Arrangement for all purposes.

         (c)        Any amendment, modification or supplement to this Plan of
Arrangement that is approved by the Court following the Meeting shall be
effective only if it is consented to by each of Parent and the Company.



--------------------------------------------------------------------------------



-9-



        (d)        Any amendment, modification or supplement to the Plan of
Arrangement may be made following the Effective Date unilaterally by the
Company; provided that it concerns a matter which, in the reasonable opinion of
the Company, is of an administrative nature required to better give effect to
the implementation of this Plan of Arrangement and is not adverse to the
financial or economic interests of Parent or any holder of Common Shares.





--------------------------------------------------------------------------------

EXECUTION COPY



EXHIBIT B


SUPPORT AGREEMENT

        This SUPPORT AGREEMENT (this “Agreement”) is entered into as of July 29,
2005 by and among Fortezza Holdings S.à.r.l., a Luxembourg société à
responsabilité limitée (“Parent”), Beech Investment Corp., a corporation
incorporated under the laws of the Province of British Columbia and a
wholly-owned Subsidiary of Parent (“Subco”), Erik Dysthe (“Dysthe”), Erik Dysthe
Holdings, Inc., a British Columbia corporation (“Dysthe Holdings” and, together
with Dysthe, each a “Shareholder” and, collectively, the “Shareholders”), and,
for the purposes of Section 9 hereof only, MDSI Mobile Data Solutions Inc., a
corporation incorporated under the federal laws of Canada (the “Company”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Arrangement Agreement (as defined below).

        WHEREAS, Parent, Subco and the Company propose to enter into an
Arrangement Agreement as of the date hereof (as the same may be amended,
restated or otherwise modified from time to time, the “Arrangement Agreement”)
providing for the acquisition by Subco of all of the outstanding common shares
in the capital of the Company (the “Common Shares”) for the cash consideration
set forth in the Arrangement Agreement (the “Transaction”);

        WHEREAS, each Shareholder is the record and beneficial owner of the
number of Common Shares set forth opposite such Shareholder’s name on Schedule A
attached hereto (such Common Shares, as the same may be adjusted by stock
dividend, stock split, recapitalization, combination or exchange of shares,
merger, amalgamation, consolidation, reorganization or other change or
transaction of or by the Company, together with Common Shares that may be
acquired after the date hereof by such Shareholder, including Common Shares
issuable upon the exercise of options or warrants to purchase Common Shares or
other securities exchangeable for or convertible into Common Shares (as the same
may be adjusted as aforesaid), being collectively referred to herein as the
“Subject Shares”); and

        WHEREAS, as a condition to their willingness to enter into the
Arrangement Agreement, Parent and Subco have requested that the Shareholders
enter into this Agreement.

        NOW, THEREFORE, to induce Parent and Subco to enter into, and in
consideration of their entering into, the Arrangement Agreement, and in
consideration of the promises and the representations, warranties and agreements
contained herein, the parties hereto agree as follows:

         1.    Representations and Warranties of the Shareholders. Dysthe and
Dysthe Holdings hereby represent and warrant to Parent and Subco jointly and
severally as follows:

              (a)    Authority. Dysthe has the requisite capacity to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
Dysthe Holdings has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by Dysthe
Holdings. This Agreement has been duly executed and delivered by each
Shareholder and, assuming this Agreement constitutes a legal, valid and binding
obligation of Parent and Subco, constitutes a legal, valid and binding
obligation of the Shareholders enforceable against the Shareholders in
accordance with its terms. Neither the execution,



--------------------------------------------------------------------------------



delivery or performance of this Agreement by the Shareholders nor the
consummation by the Shareholders of the transactions contemplated hereby will
(i) require any filing with, or permit, authorization, consent or approval of,
any United States (federal, state or local), Canadian (federal, provincial or
local), foreign or supra-national government, or governmental, regulatory or
administrative authority, agency or commission (“Governmental Body”), (ii)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default under, or give rise to any right of
termination, amendment, cancellation or acceleration under, or result in the
creation of any tax, lien, claim, charge, encumbrance or other restriction
(collectively, a “Lien”) upon any of the properties or assets of the
Shareholders under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, license, permit, concession, franchise,
contract, agreement or other instrument or obligation (a “Contract”) to which
either of the Shareholders is a party or by which either of the Shareholders or
any of their respective properties or assets (including their respective Subject
Shares) may be bound or (iii) violate any judgment, order, writ, preliminary or
permanent injunction or decree (an “Order”) or any statute, law, ordinance, rule
or regulation of any Governmental Body (a “Law”) applicable to such Shareholder
or any of such Shareholder’s properties or assets (including such Shareholder’s
Subject Shares), except any of the foregoing which would not impair such
Shareholder’s ability to perform his or its obligations under this Agreement.

              (b)     Subject Shares. Each Shareholder is the beneficial owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of the Common Shares set forth opposite such
Shareholder’s name on Schedule A attached hereto and the certificates
representing such Subject Shares, if any, are now, and at all times during the
term hereof will be, held by such Shareholder, or by a nominee or custodian for
the benefit of such Shareholder, and such Shareholder has good and marketable
title to such Subject Shares and at all times during the term hereof and on the
Effective Date will have good and marketable title to such Subject Shares, in
each case, free and clear of any Liens, proxies, voting trusts or agreements,
understandings or arrangements, except for any such Liens or proxies arising
hereunder. Each Shareholder owns of record or beneficially no other Common
Shares and has no other rights to purchase or acquire any Common Shares other
than such Shareholder’s Subject Shares. The Subject Shares set forth opposite
each Shareholder’s name on Schedule A attached hereto constitute all of the
securities (as defined in Section 3(a)(10) of the Exchange Act) of the Company
beneficially owned, directly or indirectly by such Shareholder. Such Shareholder
has (and will have as of the date of the Meeting and the Effective Time) sole
voting power, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in Sections 3(b) and 3(c) hereof, sole power to
exercise dissent rights (to the extent such rights are available) and sole power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Shareholder’s Subject Shares, in each case with no
limitations, qualifications or restrictions on such rights, subject to
applicable federal securities laws and the terms of this Agreement.

              (c)     Brokers. No broker, investment banker, financial advisor
or other person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of the
Shareholders.



2



--------------------------------------------------------------------------------

               (d)     Other Agreements. Other than this Agreement and the
Arrangement Agreement, there are not as of the date hereof, and there will not
be at the date of the Meeting and the Effective Time, any shareholder
agreements, voting trusts or other agreements or understandings relating in any
way to any of the Subject Shares or to a Frustrating Transaction (as defined
below) or a Competing Transaction to which either Shareholder (or any of its or
his affiliates, representatives, or agents) is a party or to which it or he is
bound.

               (e)     Arrangement Agreement. Each Shareholder understands and
acknowledges that Parent and Subco are entering into the Arrangement Agreement
in reliance upon such Shareholder’s execution and delivery of this Agreement.

         2.     Representations and Warranties of Parent and Subco . Each of
Parent and Subco hereby represents and warrants to the Shareholders as follows:

               (a)     Authority. Each of Parent and Subco has the requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement by each of Parent and Subco and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Parent and Subco. This Agreement has been duly executed
and delivered by each of Parent and Subco and, assuming this Agreement
constitutes a legal, valid and binding obligation of the Shareholders and the
Company, constitutes a legal, valid and binding obligation of Parent and Subco,
respectively, enforceable against Parent and Subco in accordance with its terms.

               (b)     Organization and Qualification. Parent is a société à
responsabilité limitée duly organized, validly existing and in good standing
under the laws of Luxembourg. Subco is a corporation duly organized, validly
existing and in good standing under the laws of the Province of British
Columbia.

         3.     Covenants of the Shareholders. Until termination of this
Agreement pursuant to Section 12, the Shareholders, jointly and severally, agree
as follows:

               (a)     Neither Shareholder shall (i) tender into any take-over
bid, tender or exchange offer or otherwise sell, transfer, pledge, assign or
otherwise dispose of (collectively, “Transfer”), or enter into any Contract,
option or other arrangement (including any profit sharing arrangement) or
understanding with respect to the sale, transfer, pledge, assignment or other
disposition of the Subject Shares to any person other than Parent or Subco or
Parent’s designee, (ii) enter into any voting arrangement, whether by proxy,
voting agreement, voting trust, power-of-attorney or otherwise, with respect to
the Subject Shares or otherwise relinquish control of the voting power with
respect to the Subject Shares, (iii) purchase or otherwise voluntarily acquire
any Common Shares or other securities of the Company, except for such other
securities as will constitute Subject Shares subject to the terms hereof,
(iv) take any other action that would in any way restrict, limit or interfere
with the performance of its or his obligations hereunder or the transactions
contemplated hereby or (v) do indirectly that which it or he may not do directly
in respect of the restrictions on its or his rights with respect to the Subject
Shares pursuant to this Section 3(a), including, but not limited to, the sale of
any direct or indirect holding company of the Shareholders or the granting of a
proxy on the shares of any



3



--------------------------------------------------------------------------------



direct or indirect holding company of the Shareholders which would have,
indirectly, the effect prohibited by this Section 3(a). Notwithstanding the
foregoing, (x) Dysthe may Transfer his Subject Shares pursuant to applicable
laws of descent and distribution or to any member of his Family Group (as
defined below) for tax or estate planning purposes and (y) Dysthe Holdings may
Transfer its Subject Shares to its Affiliates for tax or estate planning
purposes; provided, that, in each case, the restrictions contained in this
Agreement shall continue to be applicable to such Subject Shares after any such
Transfer; provided, further, that the transferees of such Subject Shares shall
have agreed in writing to be bound by the provisions of this Agreement which
affect the Subject Shares so transferred by executing an undertaking in form and
substance reasonably acceptable to Parent and Subco. For purposes hereof,
“Family Group” means, with respect to any natural person, such person’s spouse,
siblings and descendants (whether natural or adopted) and any trust or other
entity solely for the benefit of such person and/or such person’s spouse, their
respective ancestors and/or descendants.

               (b)     At the Meeting or in any other circumstances upon which a
vote, consent or other approval (including by written consent) with respect to
the Transaction, the Arrangement Agreement and/or the Arrangement Resolution is
sought, each Shareholder shall as requested by Parent or Subco (including,
without limitation, by cooperating with Parent and Subco with respect to the
irrevocable proxy granted to Parent pursuant to Section 7 below), vote (or cause
to be voted) such Shareholder’s Subject Shares in favor of the Arrangement
Resolution, the Transaction, the adoption by the Company of the Arrangement
Agreement and the approval of the other transactions contemplated by the
Arrangement Agreement and any amendment thereto.

               (c)     Each Shareholder will exercise all voting rights
attaching to such Shareholder’s Subject Shares to oppose any proposed action by
the Company, its shareholders, any of its subsidiaries or any other person which
reasonably could be regarded as being directed towards or would be reasonably
likely to impede, frustrate, prevent, delay or nullify the Transaction, the
Arrangement Agreement or any of the other transactions contemplated by the
Arrangement Agreement (collectively, “Frustrating Transactions”). Without in any
way limiting the foregoing, at any meeting of the shareholders of the Company or
at any adjournment or postponement thereof or in any other circumstances upon
which the Company’s shareholders’ vote, consent or other approval is sought,
each Shareholder shall, as requested by Parent or Subco, vote (or cause to be
voted) such Shareholder’s Shareholders Shares against (i) any merger agreement
or merger, amalgamation agreement or amalgamation, arrangement agreement or
arrangement (other than the Transaction and the Arrangement Agreement),
consolidation, combination, take-over bid, tender or exchange offer, sale of
substantial assets, reorganization, recapitalization, dissolution, liquidation
or winding up of or by the Company or any other similar proposal (collectively,
“Alternative Transactions”), (ii) any change in the management or the board of
directors of the Company as of the date hereof, (iii) any change in the present
capitalization or dividend policy of the Company as of the date hereof, (iv) any
amendment of the Company’s constating documents or (v) any action or inaction
which reasonably would be expected to result in any breach, violation or
contravention of the Arrangement Agreement or that would result in any of the
conditions set forth in the Arrangement Agreement not being satisfied.



4



--------------------------------------------------------------------------------



               (d)     Each Shareholder hereby authorizes and requests the
Company and its counsel to notify the Company’s transfer agent that there is a
stop transfer order with respect to all of its Subject Shares (and that this
Agreement places limits on the voting of the Subject Shares). Each Shareholder
shall not request that the Company register the Transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any of the
Subject Shares, unless such Transfer is made in compliance with this Agreement.

               (e)     Each Shareholder shall furnish to Parent and Subco all
information required for any application or other filing to be made pursuant to
the rules and regulations of any applicable Law (including all information
required to be included in the Information Circular) in connection with the
Transaction and the transactions contemplated by the Arrangement Agreement. Each
Shareholder hereby permits the Company, Parent and Subco to publish and disclose
in the Information Circular its identity and ownership of the Subject Shares,
and the nature of its commitments, arrangements and understandings under this
Agreement.

         4.     Waiver and Releases. Each Shareholder hereby waives any rights
to dissent from the Transaction or the Arrangement Resolution that such
Shareholder may have under applicable Law. Effective as of the time at which the
Transaction becomes effective (the “Effective Time”), each Shareholder on such
Shareholder’s own behalf and, as applicable, on behalf of its or his heirs,
successors, assigns, executors and personal representatives hereby releases and
discharges the Company and its predecessors, successors, parents, subsidiaries,
affiliated entities, divisions and assigns, together with each and every of
their officers, directors, stockholders, general partners, limited partners,
members, employees and agents and the heirs, personal representatives and
executors of the same (herein collectively referred to as the “Company
Releasees”), from any and all suits, causes of action, complaints, obligations,
demands or claims of any kind, whether in law or in equity, direct or indirect,
known or unknown, suspect or unsuspected (hereinafter “Claims”), which such
Shareholder ever had, now has, or may have against the Company Releasees or any
one of them in relation to the Company arising out of or relating to any matter,
thing or event occurring up to and including the Effective Time; provided,
however, that nothing herein shall be deemed to release any Claim which a
Shareholder may have against the Company (i) arising out of the Arrangement
Agreement, including, without limitation the right to receive the consideration
contemplated thereunder and the rights to indemnification of directors and
officers as set forth therein, (ii) arising under indemnification agreements or
arrangements existing as of the date hereof between the Company and its
subsidiaries, on the one hand, and their respective officers or directors, on
the other hand, or (iii) in the case of Dysthe, under the Employment Agreement,
dated September 4, 2003, between Dysthe and the Company, as amended, restated or
otherwise modified from time to time.

        5.     Notice of Acquisition of Additional Subject Shares. Each
Shareholder hereby agrees, while this Agreement is in effect, to promptly notify
Parent and Subco of the number of any Subject Shares acquired by such
Shareholder, if any, after the date hereof.

         6.     Non-Solicitation. Without limiting the provisions of Section 15
hereof, the Shareholders, whether acting individually or as an agent of the
Company, jointly and severally agree that the Shareholders shall not (and shall,
subject to the provisions of Section 15 hereof, cause each affiliate, agent,
trustee or other person acting on their behalves not to), directly or
indirectly, other than with Parent, Subco and their respective representatives
and agents, (a)



5



--------------------------------------------------------------------------------



initiate, solicit, encourage, entertain, accept, discuss or negotiate any
inquiries, proposals or offers (whether initiated by either Shareholder or
otherwise) with respect to any Competing Transaction, (b) provide information to
any party in connection with any Competing Transaction or (c) enter into any
contract, agreement or arrangement with any party, concerning or relating to a
Competing Transaction or requiring either Shareholder to abandon, terminate or
fail to consummate or vote against the Transaction.

         7.     Grant of Proxy.

               (a)     Each Shareholder irrevocably covenants and agrees in
favor of Parent and Subco that following receipt of the Information Circular and
no later than five Business Days prior to the date of the Meeting, it or he
shall deliver or cause to be delivered (including by instructing the participant
in the book based system operated by The Canadian Depository for Securities
Limited through which the Shareholder holds Subject Shares to arrange for such
delivery) to Subco a duly executed proxy (or other appropriate voting
instrument) in favor of Subco (or its nominee designated to the Shareholder in
writing) voting in favor of the Arrangement Resolution and such proxy (or other
voting instrument) shall not be revoked unless this Agreement is terminated in
accordance with its terms prior to the exercise of such proxy (or other voting
instrument).

               (b)     Each Shareholder irrevocably covenants and agrees in
favor of Parent and Subco that following receipt of any form of proxy in respect
of any of the transactions, actions or matters referred to in Section 3(c) and
no later than five Business Days prior to the date of the relevant meeting, it
or he shall deliver or cause to be delivered (including by instructing the
participant in the book based system operated by The Canadian Depository for
Securities Limited through which the Shareholder holds Subject Shares to arrange
for such delivery) to Subco a duly executed proxy (or other appropriate voting
instrument) in favor of Subco (or its nominee designated to the Shareholder in
writing) voting against such transaction, action or matter and such proxy (or
other voting instrument) shall not be revoked unless this Agreement is
terminated in accordance with its terms prior to the exercise of such proxy (or
other voting instrument).

         8.     Further Assurances. Each Shareholder will, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further proxies, transfers, assignments, endorsements, consents and other
instruments as Parent or Subco may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement and to
vest the power to vote such Shareholder’s Subject Shares as contemplated by
Section 7.

         9.     Covenant of the Company. The Company covenants to Parent and
Subco that it will not register any transfer of any certificate representing
either Shareholder’s Subject Shares in contravention of this Agreement.

        10.     Covenant of Parent and Subco. Each of Parent and Subco covenants
to the Shareholders that it will perform all of its covenants, agreements and
obligations under the Arrangement Agreement.



6



--------------------------------------------------------------------------------



        11.     Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and assigns. Notwithstanding
the foregoing, each of Parent and Subco shall have the right to assign its
rights, interests and obligations hereunder to any of its affiliates without the
prior written consent of the other parties hereto.

        12.     Termination. This Agreement, and all rights and obligations of
the parties hereunder (other than under Sections 4, 12, 13 and 14), shall
terminate upon the earliest to occur of (i) termination of the Arrangement
Agreement, (ii) the mutual written agreement of the parties hereto to terminate
this Agreement and (iii) the Effective Time. Nothing in this Section 12 shall
relieve any party from any liability for breach of this Agreement.

        13.     Capture.

               (a)     In the event that the transactions contemplated by the
Arrangement Agreement are not consummated due to a breach of this Agreement by
any Shareholder and any Subject Shares of a Shareholder are sold, transferred,
exchanged, canceled or disposed of in connection with or as a result of any
Alternative Transaction which is executed or consummated within twelve (12)
months following the date that the Arrangement Agreement is terminated (an
“Alternative Disposition”) then, in addition to the remedies at law or equity
for breach of this Agreement, on the closing of such Alternative Disposition,
such Shareholders shall tender and pay to, or shall cause to be tendered and
paid to, Subco (or its designee), in immediately available funds, all of the
Profit (as defined below) realized by such Shareholders from such Alternative
Disposition. Subject to Section 13(b), “Profit” shall mean an amount equal to
the excess, if any, of (i) the Alternative Transaction Consideration (as defined
below) over (ii) the cash consideration set forth in the Arrangement Agreement.
If the Alternative Transaction Consideration includes any consideration other
than cash, such Shareholders may, if not prohibited from transferring any such
consideration to Subco (or its designee), transfer, in lieu of cash, a pro rata
portion (based on the proportion of the non-cash consideration to the aggregate
consideration) of the Profit represented by such other forms of consideration.
“Alternative Transaction Consideration” shall mean all cash, securities,
settlement or termination amounts, notes or other debt instruments, and other
consideration received or to be received, directly or indirectly, by such
Shareholders and their affiliates in connection with or as a result of such
Alternative Disposition or any agreements or arrangements (including, without
limitation, any employment agreement (except a bona fide employment agreement
pursuant to which a Shareholder is required to devote, and under which such
Shareholder in good faith intends to devote, substantially all of his business
time and effort to the performance of executive services for the Company in a
manner substantially similar to such Shareholder’s current employment
arrangements with the Company), consulting agreement, non-competition agreement,
confidentiality agreement, settlement agreement or release agreement) entered
into, directly or indirectly, by such Shareholders or any of their affiliates as
a part of, or in connection with, the Alternative Disposition or the associated
Alternative Transaction.



7



--------------------------------------------------------------------------------



               (b)     For purposes of determining Profits under this Section
13: (i) all securities that are publicly traded shall be valued at the average
of the closing prices for the five trading days ending on the date on which the
Alternative Disposition closes; (ii) all other non-cash items shall be valued
based upon the fair market value thereof as of the date of closing of the
Alternative Disposition as determined by an independent expert selected by
Parent and who is reasonably acceptable to such Shareholder; (iii) all deferred
payments or consideration shall be discounted to reflect a market rate of net
present value thereof as determined by the above-referenced independent expert;
and (iv) if less than all of a Shareholder’s Subject Shares are subject to the
Alternative Disposition, the cash consideration set forth in the Arrangement
Agreement shall be multiplied by a fraction, the numerator of which is the
number of such Shareholder’s Subject Shares sold, transferred, exchanged,
canceled or disposed of in such Alternative Disposition and the denominator of
which is the total number of such Shareholder’s Subject Shares. In the event any
contingent payments are included in the consideration for the Alternative
Disposition, upon receipt of any such contingent payment, such Shareholder will
promptly transfer to Subco (or its designee) any additional amounts that would
have been transferred to Subco (or its designee) upon the completion of the
Alternative Disposition if such contingent payment had been received at such
time.

         14.     General Provisions.

               (a)     Expenses. Subject to the terms of the Arrangement
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expense.

               (b)     Amendments. This Agreement may not be amended except by
an instrument in writing signed by Parent, Subco and each Shareholder as to
which such amendment is to be effective.

               (c)     Notice. All notices and other communications hereunder
shall be in writing and shall be deemed given upon receipt to the parties at the
addresses set forth below (or at such other address for a party as shall be
specified by like notice). The date of receipt of any such notice or other
communication if delivered personally shall be deemed to be the date of delivery
thereof, or if sent by facsimile transmission, the date of such transmission if
sent during normal business hours on a Business Day, failing which it shall be
deemed to have been received on the next Business Day.



8



--------------------------------------------------------------------------------



  (i) if to Parent or Subco:


  Fortezza Holdings S.à.r.l.
c/o Mercuria Services S.A.
8-10, rue Mathias Hardt
BP 3023
L-1030 Luxembourg
Telecopy: +352 48 06 31
Attention: Alain Peigneux and Catherine Koch


  and


  Beech Investment Corp.
c/o Farris Vaughan
700 West Georgia Street, 25th Floor
Vancouver, British Columbia
V7Y 1B3
Telecopy: (604) 661-9349
Attention: Dean O'Leary


  with copies (that will not constitute notice to Parent or Subco) to:


  Vista Equity Partners
150 California Street, 19th Floor
San Francisco, CA 94111
Telecopy: (415) 765-6666
Attention: Brian N. Sheth


and

  Kirkland & Ellis LLP
Citicorp Center
153 East 53rd Street
New York, New York 10022-4611
Telecopy: (212) 446-4900
Attention: Eunu Chun, Esq.


  and


  Davies Ward Phillips & Vineberg LLP
1 First Canadian Place, 44th Floor
Toronto, Ontario
Canada M5X 1B1
Telecopy: (416) 863-0871
Attention: Patricia Olasker, Esq.



9



--------------------------------------------------------------------------------

  if to the Company:


  MDSI Mobile Data Solutions Inc.
10271 Shellbridge Way
Richmond BC
Canada V6X 2W8
Telecopy: (604) 207-6062
Attention: Eric Dysthe


  with copies (that will not constitute notice to the Company) to:


  Dorsey & Whitney LLP
U.S. Bank Centre
1420 Fifth Avenue
Seattle, Washington 98101
Telecopy: (206) 903-8820
Attention: Randal R. Jones, Esq.


  and


  Davis & Company LLP
2800 Park Place
666 Burrard Street
Vancouver, B.C. V6C 2Z7
Telecopy: (604) 605-3797
Attention: Don Collie, Esq.


  (ii) if to either Shareholder, to:


  Erik Dysthe
c/o MDSI Mobile Data Solutions Inc.
10271 Shellbridge Way
Richmond, B.C.
Canada V6X 2W8
Telecopy: (604) 207-6062


  with a copy (that will not constitute notice to the Shareholders) to:


  Torys LLP
Suite 3000
Box 270, TD Centre
79 Wellington Street West
Toronto, Ontario
M5K 1N2 Canada
Telecopy: (416) 865-7380
Attention: Peter Jewett, Esq.


               (d)     Interpretation. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the



10



--------------------------------------------------------------------------------



meaning or interpretation of this Agreement. Wherever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.

               (e)     Counterparts. This Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

               (f)     Entire Agreement; No Third-Party Beneficiaries. This
Agreement (including the documents and instruments referred to herein) (i)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and (ii) is not intended to confer upon any person other
than the parties hereto (and, as provided in Section 4, the Company Releasees
and the Shareholder Releasees, who shall be third party beneficiaries hereof)
any rights or remedies hereunder.

               (g)     Governing Law. This Agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
any applicable conflicts of law.

               (h)     Publicity. Except as otherwise required by law, court
process or the rules of the NASDAQ National Market, the Toronto Stock Exchange
or as contemplated or provided in the Arrangement Agreement (any of the
foregoing, a “Required Disclosure”), for so long as this Agreement is in effect,
neither Shareholder shall issue or cause the publication of any press release or
other public announcement with respect to the transactions contemplated by this
Agreement or the Arrangement Agreement without the prior written consent of
Parent; provided, that in any case, except for Required Disclosures, no
Shareholder will use the name of Parent or Subco or any affiliate thereof
without Parent’s written permission and will discuss the term and contents of
any such release with Parent prior to dissemination.

               (i)     Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in a court of the United States
(without posting of bond or other security). This being in addition to any other
remedy to which they are entitled at law or in equity.

               (j)     Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transaction is not affected in any manner materially adverse to
any party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually



11



--------------------------------------------------------------------------------

acceptable manner in order that the Transaction be completed as originally
contemplated to the fullest extent possible.

               (k)     Waiver of Jury Trial. Each party to this Agreement hereby
waives, to the extent permitted by applicable law, trial by jury in any
litigation in any court with respect to, in connection with, or arising out of
this Agreement or any ancillary agreement or the validity, protection,
interpretation, collection or enforcement thereof.

         15.     Shareholder Capacity. No person executing this Agreement who is
or becomes during the term hereof a director or officer of the Company (or who
has designated a director or officer of the Company) makes any agreement or
understanding herein in his or her capacity as such director or officer (or with
respect to any such designated director or officer, in his capacity as such).
Each Shareholder signs solely in his or her capacity as the record holder and
beneficial owner of, or the trustee of a trust whose beneficiaries are the
beneficial owners of, such Shareholder’s Subject Shares and nothing herein shall
limit or affect any actions taken by a Shareholder (or such Shareholder’s
designee(s)) in its capacity as an officer or director of the Company to the
extent not prohibited by the Arrangement Agreement.



* * * * *




12



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Parent, Subco, the Company and each Shareholder have
signed, or caused this Support Agreement to be signed by its officer duly
authorized, all as of the date first written above.

  MDSI MOBILE DATA SOLUTIONS INC.


By: ______________________
Name:
Title:


  Fortezza Holdings S.A.R.L.


By:                                          
Name:     
Title:       


  BEECH INVESTMENT CORP.



By:                                          
Name:     
Title:       


  ERIK DYSTHE HOLDINGS CO.


By: _______________________
Name:
Title:


  _______________________________________
Erik Dysthe



--------------------------------------------------------------------------------



SCHEDULE A

Shareholder Number of
Common Shares Number of Common Shares
issuable upon exercise of
outstanding options

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Erik Dysthe   36,044   243,500   Erik Dysthe Holdings Co.  327,598   --  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL  363,642   243,500  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

